EXHIBIT 123
                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK



IN RE FOREIGN EXCHANGE BENCHMARK               No. 1:13-cv-7789-LGS
RATES ANTITRUST LITIGATION



                      EXPERT REPORT OF
        GEIR HØIDAL BJØNNES AND ALEXANDER LJUNGQVIST


                                May 31, 2018

                                (REDACTED)



            Contains information designated as Highly Confidential
                                   Contents
I.      INTRODUCTION AND SCOPE OF ASSIGNMENT ........................................................... 1
II. EXPERIENCE AND QUALIFICATIONS ............................................................................. 2
     A. Geir Høidal Bjønnes ............................................................................................................ 2
     B. Alexander Ljungqvist........................................................................................................... 3
III.         SUMMARY OF OPINIONS ............................................................................................... 6
IV.          OVERVIEW OF THE FX MARKET ................................................................................. 9
     A. FX Instruments..................................................................................................................... 9
     B. FX Market Participants ...................................................................................................... 12
     C. FX Trade Types and Trade Venues ................................................................................... 14
     D. FX Market Structure .......................................................................................................... 15
     E. Factors Influencing FX Pricing .......................................................................................... 16
V. DEFENDANTS’ ALLEGED COLLUSION HAD CLASS-WIDE IMPACT...................... 20
VI. DEFENDANTS’ ALLEGED COLLUSION RESULTED IN DAMAGES TO ALL OR
VIRTUALLY ALL CLASS MEMBERS ..................................................................................... 27
        A. Our Economic Model for Estimating Damages ............................................................. 27
        B. Trade Cost Analysis ....................................................................................................... 28
        C. Description of the Empirical Approach ......................................................................... 32
        D. Formal Econometric Specification ................................................................................. 36
        E. Selecting the Appropriate “Prevailing Price”................................................................. 43
        F.      Continuing Refinement of Trade Database .................................................................... 44
        G. Approach to Exchange-Traded Products........................................................................ 47
VII.         PRELIMINARY ESTIMATES OF CLASS-WIDE INJURY ........................................... 47
VIII. TESTING THE EMPIRICAL MODEL ............................................................................ 49
IX.          PRELIMINARY ESTIMATES OF INJURY FOR NAMED PLAINTIFFS .................... 50
X. ESTIMATING AGGREGATE DAMAGES......................................................................... 51
XI.          CONCLUSION .................................................................................................................. 51




                                                                       i
I. INTRODUCTION AND SCOPE OF ASSIGNMENT

1.     We are economists with expertise in both the foreign exchange (“FX”) market and other

financial markets and between us have substantial experience utilizing econometrics to analyze

various financial markets, including the FX market.

2.     Plaintiffs’ counsel is seeking certification with respect to two discrete classes:

          OTC Class: All persons who, between December 1, 2007 and December 31, 2013

           (inclusive) entered into a total of 10 or more FX spot, forward, and/or FX swap trades

           directly with one or more Defendants in the 52 Affected Currency Pairs, where such

           persons were either domiciled in the United States or its territories or, if domiciled

           outside the United States or its territories, traded in the United States or its territories.

          Exchange Class: All persons who, between January 1, 2007 and December 31, 2013

           (inclusive) entered into a total of 10 or more trades of FX futures contracts on a U.S.

           exchange.

          Exclusions from both Classes: Excluded from the Classes are the Defendants

           and their parents, subsidiaries, affiliates, directors, and employees. Also

           excluded from these Classes are any judicial officer presiding over this action

           and the members of his/her immediate family and judicial staff, and any juror

           assigned to this action. Finally, trades whose prices were set on the basis of a

           benchmark rate, such as the WM/Reuters closing spot rates or the ECB

           reference rates, are excluded.

3.     Scott+Scott, Attorneys at Law, LLP and Hausfeld LLP, Plaintiffs’ counsel in In re

Foreign Exchange Benchmark Rates Antitrust Litigation, No. 13-cv-07789 (S.D.N.Y.) have

asked us whether, assuming common proof exists of a conspiracy to fix FX prices, all or virtually
                                                   1
all Class Members were impacted by that conspiracy and whether that impact is capable of being

demonstrated through common proof.

4.       Plaintiffs’ counsel have also asked us whether there is a common methodology to

calculate antitrust damages to the classes in the aggregate and whether damage to each injured

Class Member can likewise be calculated.

II.      EXPERIENCE AND QUALIFICATIONS

      A. Geir Høidal Bjønnes

5.       I am an Associate Professor at BI Norwegian Business School. I am co-author of three

books that all relate to the operation of the foreign exchange (“FX”) market, including FX risk

management and FX speculation. I have also co-authored book chapters on FX-related topics

(FX volatility).

6.       My articles on FX market microstructure1 have been published in international journals

and have been widely cited in the literature. I have published peer-reviewed articles in the

Journal of Financial Economics, the Journal of Scandinavian Economics, and the Journal of

International Money and Finance. In my most recent research project, I study price

discrimination, price discovery, and arbitrage in FX markets. I have, on several occasions, served

as a peer-reviewer on FX-related topics for international journals.

7.       I have been an expert witness in several lawsuits in Norway involving structural products

and foreign exchange. In addition to serving as an expert witness, I have also written reports

(prepared for Norway’s district courts, appellate courts, and supreme court) on topics such as


1
 Maureen O’Hara (in “Market Microstructure Theory,” Blackwell, Oxford, 1995) defines
market microstructure as “[...] the study of the process and outcomes of exchanging assets under
explicit trading rules. While much of economics abstracts from the mechanics of trading,
microstructure literature analyzes how specific trading mechanisms affect the price formation
process.”

                                                 2
expected return, risks, and fees in structural products, and expected return, costs, and risks

involved in FX loans.

8.       I have taught a large number of courses in finance to undergraduate students, executive

students, and doctoral students.

9.       I have broad practical financial experience from various financial consulting assignments.

10.      I earned my PhD in Finance from the University of Oslo and BI Norwegian Business

School. My curriculum vitae is provided in Appendix A.

11.      I do not receive any other compensation from any party connected to this matter, and my

compensation is not contingent upon the conclusions I reach or on the outcome of this matter.

My work in this case is being compensated at the rate of $750 per hour.

      B. Alexander Ljungqvist

12.      I am the Ira Rennert Professor of Finance and Entrepreneurship at New York University’s

Stern School of Business and the Stefan Persson Family Professor in Entrepreneurial Finance at

the Stockholm School of Economics. I teach courses in finance to PhD, MBA, and Executive

Education students and conduct research in corporate finance, asset pricing, entrepreneurship,

accounting, and economics. My publications have won major awards in the first four of these

areas. In addition to my teaching and research responsibilities, I have served as the Sidney

Homer Director of the NYU Salomon Center for the Study of Financial Institutions. I am a

Research Associate of the National Bureau of Economic Research, a Research Fellow of the

Centre for Economic Policy Research, a Founding Senior Fellow of the Asian Bureau of Finance

and Economic Research, and a Research Fellow of the Stockholm Research Institute of Industrial

Economics. I have previously served on the Nominating Committee of the American Finance

Association and as an Academic Director of the Financial Management Association. Until 2014,

I was Editor of the Review of Financial Studies, one of the three ‘A’ journals in finance, serving
                                                  3
two terms. I currently serve on the editorial boards of the Review of Finance, the Journal of

Financial Intermediation, and the Journal of Corporate Finance, three leading scholarly finance

journals. Since 2015, Sweden’s Royal Academy of Sciences has extended me nominating

privileges for the Nobel Prize in Economic Science.

13.    Before joining the NYU faculty in 2000, I was a member of the faculty of the Oxford

University Saïd Business School, where I taught undergraduate, master’s level, and PhD courses

in economics and finance from 1995 to 2000. I have also taught master’s level courses in finance

at Cambridge University, Harvard University, and London Business School and PhD level

courses in finance at the University of Zurich, the Stockholm School of Economics, the

Norwegian School of Economics, the University of Sydney, and the Hong Kong University of

Science and Technology. I have held visiting appointments at Harvard University, Northwestern

University’s Kellogg School of Management, the University of Michigan Ross School of

Business, Cambridge University, London Business School, Tokyo University, the National

University of Singapore, the Hong Kong Institute for Advanced Study, the Stockholm School of

Economics, and the University of Sydney, as well as the Federal Reserve Bank of New York and

the Swedish Central Bank.

14.    I received an MSc in International Business from Lund University in 1992, an MPhil in

Economics from Oxford University in 1994, and a DPhil in Economics from Oxford University

in 1995.

15.    In my academic career, I have published numerous articles in peer-reviewed finance,

economics, and accounting journals on investment banking, the industrial organization of

financial markets, forensic finance, market microstructure, liquidity, arbitrage, taxation,

corporate governance, financial constraints, capital structure, investment, hedge funds, and



                                                  4
venture capital. My work has been published in leading scholarly journals such as Econometrica,

the Journal of Political Economy, the Journal of Finance, the Journal of Financial Economics,

the Review of Financial Studies, and the Journal of Accounting Research. I am the co-author of

two books on primary markets published by Oxford University Press in 1996 and 2001.

16.    I have been trained in the economics of industrial organization and competition. My

DPhil supervisor in Oxford University’s doctoral program was Professor Sir John Vickers, who

later chaired the UK Competition Commission. During the five years that I served on the faculty

of Oxford University, I taught undergraduate courses in industrial organization. Many of my

peer-reviewed articles have directly examined conduct and competition issues in the context of

investment banking and financial markets. In addition, I have served as a referee for journals that

address issues of competition, such as the American Economic Review, the Journal of Political

Economy, the Quarterly Journal of Economics, the Review of Economic Studies, the RAND

Journal, and the Journal of Law and Economics.

17.    My curriculum vitae is attached as Appendix B to this report.

18.    I also have practical experience of working in financial markets and investment banks,

having spent two years creating trading strategies for and setting up an internal hedge fund at a

large investment bank on Wall Street. I currently serve on the board of directors of AP6, a

Swedish pension fund specializing in alternative investments. I have recently completed two

terms of service as an external member of the Nasdaq Listing Council, which sets and enforces

securities market regulations under the 1934 Securities Exchange Act. I have consulted on

numerous matters in relation to financial markets, for example for Tradepoint Financial Network,

a challenger trading platform. I have served on two finance-related projects at the World

Economic Forum in Davos, one on financial innovation and another on alternative investments. I



                                                 5
have served on the Panel of Experts for the UK’s 2013-2014 “Review of UK Equity Markets” at

the request of the then-Secretary of State for Business, the Rt. Hon. Sir Vince Cable.

19.    I have served as a damages expert in one legal matter and have advised on another matter

involving market participants colluding in order to manipulate securities market prices to the

detriment of investors.

20.    I am being compensated at my hourly rate of $1,500. I do not receive any other

compensation from any party connected to this matter, and my compensation is not contingent

upon the conclusions I reach or on the outcome of this matter.

III.   SUMMARY OF OPINIONS

21.    In preparing our report, we have been instructed to assume that Defendants conspired to

fix prices in the FX market. This assumption is consistent with our review of the discovery

record in this matter and of government findings and regulatory settlements reached with both

Settling and Non-Settling Defendants in the Action.

22.    In assessing whether Class Members are damaged, Plaintiffs’ counsel have instructed us

to treat a Class Member as having been injured by Defendants’ collusive conduct if at least one

of its trades during the Class Period resulted in positive damages.

23.    Based on the aforementioned instructions from counsel and our review of the data and

record evidence, we have reached the following conclusions.

24.    A working model exists to demonstrate antitrust impact and damages on a class-wide

basis through common formulae.

25.    Our working model uses well-accepted principles from finance and economics known as

market microstructure to address the questions of injury and damages. This econometric analysis

compares FX pricing during the class period to FX pricing from 2014 and 2015 (the “clean

period”). This clean period occurred after the collusive conduct alleged in the Complaint largely
                                                 6
ended, with banks prohibiting interbank chatrooms and many of the participants in the

conspiracy being terminated. Conducting this clean-period analysis, our working model shows

that there are identifiable common factors that influence pricing in the FX market in a

statistically significant fashion, and that the conspiracy resulted in statistically significant

increases in FX spreads – the difference between bid and ask (buy and sell) prices for FX

transactions2 – during the class period.

26.     Using calendar years 2014 and 2015 as the clean period produces robust and conservative

estimates of impact and damages. We have also estimated our model using the calendar year

2015 as the clean period. As would be expected if the harmful effects of the alleged conduct

lingered into 2014, using only 2015 for the clean-period analysis yields larger damage estimates.

27.     Our econometric analysis allows us to determine the extent to which specific factors such

as transaction type, customer characteristics, counterparty identity, transaction size, and market

conditions (including market volatility, time of day, and market liquidity) influence FX spreads

and, ultimately, prices in a “but-for” world untainted by the collusion outlined in the Complaint,

and then to control for the influence of those factors when analyzing trades taking place during

the Class Period. That, in turn, allows us to calculate the spreads and prices that would have

prevailed on trades during the Class Period “but-for” Defendants’ alleged collusion.

28.     Our econometric model is based on trade cost analysis (“TCA”). TCA is widely used in

the investment management industry, in academic research on FX, and by financial regulators.

Our TCA model follows a “bottom-up” approach where we first estimate the “but-for” trade cost

that would have prevailed in the absence of collusion on each trade for which we have available



2
 As discussed in more detail below, see ¶¶ 51-52, infra, spreads are the effective “price” of
accessing liquidity.

                                                   7
data from the Class Period. The difference between the actual trade cost and the “but-for” trade

cost yields a damages figure for each trade. We can aggregate the trade-specific damages for

each unique Class Member across the entire dataset of Defendants’ trades, as well as across all

Class Member trades during the Class Period.

29.     The TCA model demonstrates to a high degree of statistical certainty that all or virtually

all Class Members (99%) were impacted by Defendants’ alleged collusive behavior. We have

confirmed the robustness of this result in various ways: through standard tests of statistical

significance; by using two different clean periods; by assessing whether the magnitude of the

damages varies by venue and by currency pair in a way that comports with what economic

theory would suggest; and by finding that average damages per customer and per trade are

greater than zero to a statistically significant extent. In addition, as outlined further below, there

are a number of reasons why the results of our analysis constitute a conservative and reliable

estimate of impact on the OTC Class and the damages suffered by Class Members as a result of

Defendants’ alleged collusive conduct.

30.     The model, as discussed more fully below, identifies impact on OTC Class Members

through the widening of bid-ask spreads. Based on that model for estimating the presence and

magnitude of this impact on all OTC Class Members, we also outline below a method for

making similar estimates for the Exchange Class Members.

31.     This single channel of antitrust impact results in damages to Class Members by causing

Class Members to pay higher prices when they buy FX instruments and receive lower prices

when they sell FX instruments.

32.     Our model for estimating impact and damage to the OTC Class is constructed using data

from Defendants and third parties and involved analysis of approximately 86 million transactions



                                                   8
over a span of eight years for which it is possible to link trades at different banks with Class

Members. (This linkage process is ongoing and will be further refined at the merits phase.)

33.     For estimating impact and damages to members of the Exchange Class, we have outlined

a methodology that will make use of futures trade records provided by the Chicago Mercantile

Exchange, once obtained by Lead Counsel. Damage to individual Class Members can then be

computed for Class Members who provide their CME identification numbers.

34.     Our opinions and the economic analyses that underpin them are based on the evidence

and data productions made available to us thus far. While the data productions and processing

remain incomplete, based on the data we have, it is our economic judgment that the currently

available data are sufficiently representative such that our conclusions would remain unaffected

when the model is applied to additional data productions. We reserve the right to amend our

opinions as and when Defendants produce additional data and these are made available to us.

IV.     OVERVIEW OF THE FX MARKET

35.     This Declaration demonstrates that common formulae exist to measure impact and

damages on a class-wide basis. Should the Court certify one or both Classes, we anticipate that a

merits expert report will be produced at the conclusion of merits discovery. In this Declaration,

we provide an overview of the FX market to lay the basic foundation for our economic model

and describe how the model could be utilized at the merits stage.

        A.      FX Instruments

36.     The FX market is the biggest financial market worldwide with a daily turnover of $5.4

trillion in April 2013 ($5.1 trillion in April 2016).3


3
  See “Triennial Central Bank Survey: Global foreign exchange market turnover in 2013.”
Monetary and Economics Department, Bank for International Settlements, February 2014
(hereafter “BIS, 2013”). See also “Triennial Central Bank Survey: Global foreign exchange

                                                   9
37.       The FX market consists of foreign exchange transactions – transactions involving, in

most cases, the actual exchange of one currency for another. Accordingly, FX transactions are

referred to as involving “currency pairs,” with one currency being purchased and the other

simultaneously sold. Each currency has a common three letter code. For instance, transactions in

which British pounds are used to purchase U.S. dollars (or vice versa) are denominated

GBP/USD.4

38.       FX trading is accomplished through several specific transaction types or instruments,

most of which are traded over-the-counter (“OTC”), meaning that counterparties trade directly

with each other rather than through an exchange.

39.       The FX market is dominated by OTC trades in specific financial instruments, including

spot transactions, forwards, and swaps (described collectively as “OTC FX Instruments”). A

smaller portion of FX trading is done through exchanges such as the Chicago Mercantile

Exchange. The primary exchange-traded instrument is FX futures contracts (described

collectively with OTC FX Instruments as “FX Instruments”).

40.       During the Class Period, trading in OTC FX instruments accounted for approximately 97

percent of all FX trading volume.5

41.       A spot trade involves the exchange of one currency for another at an agreed exchange

rate, to be settled on the spot value date (usually within two working days after the trade). The

exchange rate in a spot trade is called the spot rate. The convention is to quote spot rates as the




market turnover in 2016.” Monetary and Economics Department, Bank for International
Settlements, December 2016 (hereafter “BIS, 2016”).
4
    See Appendix C for a Glossary that explains the three-letter currency abbreviations.
5
 BIS Triennial Central Bank Survey: Foreign exchange turnover in April 2013: preliminary
global results Monetary, September, 2013, p. 9. https://www.bis.org/publ/rpfx13fx.pdf.

                                                  10
number of units of the “quoted” currency required to buy one unit of the “base” currency. The

U.S. dollar (“USD”) serves as the base currency in most currency pairs, unless the trade involves

the British pound (“GBP”) or the euro (“EUR”). For example, in the EUR/USD currency pair,

the euro is the base currency and the U.S. dollar is the quoted currency. The exchange rate tells

us how many U.S. dollars it takes to buy one euro.

42.    In the FX market, exchange rates are usually quoted to four decimal points (e.g.,

EUR/USD at 1.2026).6 The smallest fractional move in an exchange rate is typically referred to

as a “pip” (at the fourth decimal point for most currencies, and at the second decimal point where

JPY is the quoted currency).7 For example, if the EUR/USD spot rate moves from 1.3418 to

1.3419, it is said to have moved up by 1 pip.

43.    FX forwards are over-the-counter-transactions where, typically, two currencies are

exchanged for each other at a specified price at a specified time in the future.8 The trades are

settled on a value date other than the spot value date—for example “same day” or “in 90 days.”

The time to the value date is called the “tenor.” The exchange rate in a forward trade is called the

outright forward rate.

44.    An FX swap involves the exchange of either a spot and a forward or two forwards in the




6
 One exception to this convention is trades where the Japanese yen (“JPY”) is the quoted
currency, in which case the rate is quoted to two decimal points (e.g., USD/JPY at 109.67). Some
platforms have recently permitted prices to be quoted to five decimal places (or three decimal
places where JPY is the quoted currency).
7
  On platforms that allow quoting to five decimal points, or three decimal points where JPY is
the quoted currency, the smallest fractional movement is typically referred to as a “fractional
pip.”
8
  For certain forwards, called non-deliverable forwards, the currencies are not actually
exchanged, because one of the currencies involved is not freely traded. For non-deliverable
forwards, the profit or loss at the value date is paid out in the other currency.


                                                 11
same currency pair, with different maturities (or settlement dates), but in opposite directions.9 An

example of a swap is selling USD for GBP spot (value date: +2) and simultaneously buying USD

with GBP forward with settlement in 90 days.

45.    FX futures contracts are essentially exchange-traded forwards with standardized terms.

46.    All FX trading – regardless of instrument – involves spot rates, which serve as the

underlying “rate” for all instruments. In other words, the prices of all the FX instruments

described above effectively incorporate the spot rate. The forward and futures rates for a given

currency pair and settlement date equal the spot rate for that currency pair plus a set of “forward

points,” which capture the interest rate differential between the two currencies over the period

from the spot value date to the forward or future value date. Swaps – being combinations of two

outright forwards in opposite directions – are also priced off spot rates, with the addition of a set

of “swap points.” As a result, every change in the spot rate leads to a change in the forward or

futures rates, the price of a swap, and so on.

       B.      FX Market Participants

47.    Broadly speaking, the OTC FX market can be thought of as consisting of two types of

market participants: “dealers” (also referred to as “market makers” or “liquidity providers”) and

“buy-side” customers. The main difference between them is that dealers are in the business of

providing liquidity to the broader FX market, meaning that they stand ready to enter into either

side of an FX transaction (buy or sell).




9
  Some textbooks define an FX swap as the combination of a spot trade and a forward trade in
the same currency pair, with different maturities (or settlement dates), and in opposite directions.
However, swaps need not involve a spot trade as one of the legs of the transaction; that is, the
“near date” need not be 2 days.

                                                 12
48.    Because there is no conventional exchange for FX and pricing is largely opaque with

little to no public reporting of prices, the prices that FX dealers quote to customers effectively set

the “market” prices.

49.    Buy-side customers may incidentally provide liquidity by trading directly with other buy-

side customers. However, standing ready to provide liquidity is not the primary function of buy-

side customers.10

50.    Dealers are principally large multi-national banks such as the Defendants. Buy-side

customers include a broad spectrum of entities including asset managers, investors, and

corporations of varying sizes.

51.    Dealers manage risk and are compensated for the service of providing FX liquidity in the

form of the “bid-ask spread.” Because providing liquidity involves being willing to take either

side of an FX transaction, dealers typically quote two-way prices (e.g., 1.2026/30 in EUR/USD):

a price at which they are willing to buy a currency pair, also called the “bid” (1.2026), and the

price at which they are willing to sell that same currency pair, also called the “ask” (1.2030). The

difference between the bid and the ask is the spread (here: 4 pips, or 0.0004). The half-spread

(here: 2 pips) can be thought of as the effective “price” to buy-side customers of engaging in an

FX transaction.

52.    Hypothetically, if a buy-side customer were to simultaneously buy and sell the same

currency pair (e.g., 1 million EUR/USD at 1.2026/30), the spread (here: $400) would represent

their cost for that round-trip transaction (USD to EUR back to USD), with each leg of the trip



10
   The growth of electronic trading has recently, to some extent, blurred the lines between
traditional dealers and buy-side market participants by allowing certain entities (e.g., hedge
funds) to regularly provide liquidity, including by quoting two-way prices, on multiparty
electronic trading platforms.

                                                 13
costing half the spread (here: $200). Likewise, the spread would represent the profits earned by

the dealer for the round-trip transaction, with each leg earning half the spread. Because dealers

earn volume-based profits on their liquidity-provision services, in a properly functioning

competitive market, they compete with each other for buy-side FX volume on the basis of the

spreads they offer to buy-side customers.

53.    A dealer will generally want to maintain a desired or “neutral” inventory position

notwithstanding its provision of liquidity to the market. Naturally, large customer orders tend to

take a dealer away from its desired inventory position, during which time the dealer assumes the

risk of unfavorable movements in exchange rates.

       C.      FX Trade Types and Trade Venues

54.    During the Class Period, there were two types of trades: “voice trades” and “electronic

trades.” Voice trades are trades that, traditionally, are communicated to the bank over the phone,

though “voice” trades may be submitted through e-mail or other electronic communication.

Electronic trades are those that are placed through electronic trading platforms.

55.    Broadly speaking, there were two types of electronic trading platforms: (1) those owned

and operated by a single dealer, commonly referred to as single-bank platforms (“SBPs”); and

(2) those operated by third parties, commonly referred to as multi-bank platforms or electronic

communications networks (“ECNs”).

56.    On an SBP, customers interact with a single dealer bank electronically. ECNs allow

multiple dealers to simultaneously quote prices to all platform users and thus ostensibly to

increase price transparency and competition. ECNs may also permit counterparty anonymity.

Examples of ECNs are FX Connect, 360T, FX All, Currenex, and Hotspot.

57.    Not all trading platforms are readily accessible to buy-side customers, however.

Historically, dealers traded with each other in what was commonly called the “interbank” or
                                                14
“interdealer” market. Such transactions were completed either directly or through brokers, first

by telephone but later predominantly through electronic trading platforms.

58.    During the Class Period, interdealer trading took place through two dominant ECNs: EBS

and Thomson Reuters Matching (“Reuters”). EBS had the dominant position in the biggest

currency pairs not involving the Commonwealth currencies (EUR/USD, USD/JPY, EUR/JPY,

USD/CHF, EUR/CHF, and USD/CNH). Reuters dominated smaller currency pairs (for instance,

EUR/NOK and EUR/SEK) and Commonwealth currencies (GBP/USD, AUD/USD, NZD/USD,

USD/CAD).

59.    These two ECNs are primarily distinguished by the facts that trading is generally

anonymous, and all pricing is firm and executable. Although access to the two platforms was at

one time limited to major dealing banks, in the mid-2000s the platforms were opened to other

market participants that could trade under a dealer’s name using a dealer’s credit lines through

what is called a “prime brokerage” relationship.

60.    Over the course of the Class Period, electronic trading grew substantially, such that a

majority of trading migrated away from voice and toward electronic trading. Nevertheless, voice

trading accounted for a significant percentage of volume during the Class Period, particularly for

non-financial clients. In part, this was because large orders, even if submitted electronically,

required human intervention as they posed a greater inventory risk to dealers.

       D.      FX Market Structure

61.     The FX market has a decentralized structure and is largely unregulated. Trading is

continuous and takes place through many trading channels. As in other OTC markets, the pricing

of OTC FX instruments is largely opaque, with the prices of trades agreed to between two

counterparties often being invisible to the broader market.

62.    Over time, the increasing capital investments necessary to keep up with technological
                                                 15
advances have contributed to a significant increase in market concentration (see Figure 1).

According to Euromoney FX Surveys, during the 1990s, around 30 banks represented 75% of the

FX market, while 15-20 banks represented 60% of the market. During the Class Period, 8-9

banks represented 75% of the market, while only 5-6 banks represented 60% of the market.

                                     Figure 1. Market concentration
       45
       40
       35
       30
       25
       20
       15
       10
        5
        0
             95 96 97 98 99 00 01 02 03 04 05 06 07 08 09 10 11 12 13 14 15 16

                                  Euromoney 60%        Euromoney 75%

      The top line shows the number of banks (on the vertical axis) accounting for 75% of the
      market, while the bottom line shows the number of banks accounting for 60% of the market.
      Source: Euromoney FX Surveys.

63.         Consistent with these trends, the 16 Defendants’ share of worldwide FX volume

increased from 74.2% in 2003 to 85.6% in 2015. From 2008 to 2014, Defendants’ share of

trading volume in the U.S. ranged between 87% and 93%.11

            E.     Factors Influencing FX Pricing

64.         FX instruments can be viewed as having two price components: (1) the transaction cost

associated with exchanging currencies, which is encompassed within the bid-ask spread, and (2)

the exchange rate between two currencies, which is reflected in the midpoint of the bid-ask




11
     Calculated from Euromoney FX surveys (various years).

                                                  16
spread on a particular currency pair. This report measures impact on members of the OTC Class

and, ultimately, damages resulting from defendants’ widening of bid-ask spreads.

65.      Information is the lifeblood of financial markets: information moves prices and spreads.

The FX market is no different.12,13 According to generally accepted theoretical models of price

setting in the FX market (known as FX microstructure models), FX dealers adjust the prices they

quote based on “order flow information”—that is, information about who is buying or selling,

how much customers are buying or selling, and the net balance of buys and sells. Dealers do so

because customer order flow conveys pricing-relevant information14 and has been shown to

strongly predict exchange rate movements. This is particularly true of the order flow of financial

customers such as hedge funds.15 In short, order flow information is a reflection of net buying

and net selling pressure for certain currencies—that is, of market demand.

66.      Order flow information also allows dealers to make their own informed trades in

anticipation of price movements, with those trades themselves influencing demand for, and thus

the prices of, certain currencies. Accordingly, the exchange rate component of FX pricing is




12
  Empirical evidence supports the central premise of FX microstructure models that FX dealers
set prices based on order flow information. See Lyons (1995), Evans and Lyons (2002), Evans
and Lyons (2005), Froot and Ramadorai (2005), and Rime, Sarno, and Sojli (2010).
13
  That knowledge of order flow information is valuable to a dealer is true not just in FX
markets. The academic literature has documented that dealers can profit from information about
customer order flow on the New York Stock Exchange (Madhavan and Smidt (1991)), in options
markets (Easley, O’Hara, and Srinivas (1998)), and in the Canadian Treasury market (Hortaçsu
and Kastl (2012)), among other settings. For seminal theoretical models of how prices are based
on order flow information, see Kyle (1985), Glosten and Milgrom (1985), Admati and Pfleiderer
(1988), and Easley, Kiefer, O’Hara, and Paperman (1996).
14
  See Lyons (1995), Covrig and Melvin (2002), Ito, Lyons, and Melvin (1998), Yao (1998a),
Cheung and Wong (2000), Naranjo and Nimalendran (2000), Evans (2002), and Payne (2003).
15
     See Danielsson, Payne, and Luo (2011), Menkhoff, Sarno, and Schmeling (2016).

                                                17
influenced primarily by sensitive competitive information that buy-side customers bring to

dealers through their orders, as well as dealers’ use of that information in their own trading.

67.       The transaction cost, or spread, is influenced by several factors. Conceptually, it is

helpful to separate these into three categories: dealer-specific factors, market-specific factors,

and customer-specific factors.

68.       Dealer-specific factors are primarily a function of a dealer’s unique operating costs, such

as the overhead associated with rent, salaries, and IT equipment. Although a dealer’s

extemporaneous pricing decisions may not consciously consider its unique operating costs, the

dealer’s spreads must nevertheless incorporate and reflect those unique costs over time.

Accordingly, a statistical analysis of FX pricing should incorporate dealer identity as a variable.

Our analysis has done so, as discussed below.

69.       Market-specific factors are primarily a function of the risks of managing currency

inventory, with increased inventory risk typically resulting in increased spreads. For example,

according to the academic literature,16 inventory risk increases with the size of a transaction and

with increased price volatility. In a competitive environment, executing larger trades moves a

dealer’s inventory position further from the dealer’s desired inventory, exposing the dealer to

greater risk that prices will move against the dealer before the position can be neutralized.

Similarly, volatility increases the risk of adverse price movements during the period of inventory

imbalance. Inventory risk also increases as the availability of liquidity in the entire market

decreases, whether due to a thin market for specific currency pairs, or due to well-documented

changes in liquidity during certain times of the day or certain days of the month. Given the




16
     See Ho and Stoll (1981).

                                                   18
significance of these factors, an appropriate statistical analysis of FX pricing should incorporate

variables for trade size, volatility, and liquidity. Our analysis has done so, as discussed below.

70.    Customer-specific factors are primarily a function of a customer’s trading activity,

sophistication, and likelihood of being informed. Customers that trade frequently are potentially

profitable for a dealer because such customers provide the dealer more opportunities to profit

from large numbers of transactions, so dealers have an incentive to quote those customers

narrower spreads to attract or keep their business.17 Sophisticated customers may be more price

sensitive and thus more likely to take business to a competitor, so dealers may have an incentive

to quote such customers narrower spreads.

71.    Dealers invest substantial resources in studying the trading patterns of their customers to

learn if their order flow is informed—i.e., predictive of short-term or long-term price

movements. Dealers may offer informed customers narrower spreads to obtain valuable

information about long-term price movements that they can use in their own trading, or they may

offer such customers wider spreads to protect themselves from increased inventory costs in the

short term. A statistical analysis of FX pricing should incorporate as customer-specific variables

customer volume, sophistication, and likelihood of being informed. Our analysis has done so, as

discussed below.

72.    Additional factors also influence transaction costs, which can be accounted for

formulaically. For example, whether a trade is a voice trade or executed on an electronic trading

platform may be considered an operating-cost factor (e.g., voice trades requiring human

intervention have a higher marginal cost), or a market-specific factor (e.g., there is greater price


17
  Dealers have the power to price discriminate because OTC trading is not generally anonymous
and because customers who decline to trade must subsequently search for better prices, a process
that is time-consuming and risky. See Lagos and Rocheteau (2009).

                                                 19
transparency on electronic platforms). Regardless of how it is characterized, whether a trade is

voice or electronic should be controlled for in a statistical analysis of FX pricing. Our analysis

has done this, as discussed below.

V.        DEFENDANTS’ ALLEGED COLLUSION HAD CLASS-WIDE IMPACT

73.       Plaintiffs allege that defendants agreed to fix FX prices in a dynamic financial market

through a persistent, systematic, and interconnected conspiracy to widen spreads.18

74.       In our economic judgment, absent such an agreement, it would be against any of the

Defendants’ unilateral economic interests to share sensitive competitive information, including

their customer and proprietary positions. As we will demonstrate in this section, Defendants’

alleged agreement and acts in furtherance thereof resulted in spreads widening throughout the

FX market. The resulting harm suffered by all or virtually all Class Members was reflected in

higher prices when buying and lower prices when selling.

75.       We have reviewed the Complaint as well as the documents cited therein. We have

reviewed Plaintiffs’ Memorandum of Law in Support of Class Certification and the documents

cited therein. We have also reviewed the Expert Report of Robin Poynder,19 which details his

review and analysis of trader chats taking place on a randomly selected, statistically

representative sample of trading days during the Class Period. We have also reviewed the guilty

pleas or charging documents of several Defendant banks20 and regulatory and governmental


18
     See Compl. ¶¶ 124, 139-71.
 Expert Report of Robin Poynder – Bank Chats, In re Foreign Exchange Benchmark Rates
19

Antitrust Litigation, 13-cv-7789-LGS (S.D.N.Y. May 31, 2018) (“Poynder Report”).
20
  See, e.g., United States v. Barclays PLC, Plea Agreement (May 19, 2015)
https://www.justice.gov/file/440481/download; United States v. BNP Paribas USA, Inc.,
Information (Jan. 25, 2018), https://www.justice.gov/opa/press-release/file/1028886/download;
United States v. Citicorp, Plea Agreement (May 19, 2015),
http://www.justice.gov/file/440486/download; United States v. JPMorgan Chase & Co., Plea

                                                  20
findings with respect to several other Defendant banks, including Credit Suisse.21

76.       Numerous examples of this price-fixing conduct are alleged in the Complaint. Spreads

are alleged to have been persistently shared and, ultimately, agreed upon in various forms of

“chat rooms.”22 We assume these allegations to be true for purposes of our analysis.

77.       The documents we reviewed describe how FX traders working for Defendants could have

exploited the exchange of spreads to their advantage, to the disadvantage of buy-side customers,

or both.23 These descriptions are consistent with existing academic literature on FX

microstructure and our own work in that field.

78.       The evidence we have reviewed shows that Defendants could, and appeared to, agree to

artificially increase spreads in several ways. For example, by sharing spread information with

each other, Defendants agreed (expressly or tacitly) to consistently quote higher spreads on a

given volume of particular currency pairs, which would be higher than the spread the customer

would pay if Defendants competed with each other. Defendants also appear to have discussed

and agreed upon prices to include in spread matrices. Spread matrices were price grids that were



Agreement (May 19, 2015), http://www.justice.gov/file/440491/download; United States v. The
Royal Bank of Scotland, plc, Plea Agreement (May 19, 2015),
http://www.justice.gov/file/440496/download.
21
  See, e.g., In re Goldman Sachs Group, Inc., Order to Cease and Desist (Bd. of Govs. of Fed.
Res. May 1, 2018),
https://www.federalreserve.gov/newsevents/pressreleases/files/enf20180501b1.pdf; In re Credit
Suisse AG, Consent Order (N.Y. Dept. Fin. Servs. Nov. 13, 2017),
https://www.dfs.ny.gov/about/ea/ea171113.pdf; Final Notice to UBS AG (Financial Conduct
Authority Nov. 12, 2014), https://www.fca.org.uk/publication/final-notices/final-notice-ubs.pdf;
In re Bank of Am., N.A., AA-EC-14-99, Consent Order (OCC Nov. 7, 2014),
https://www.occ.gov/news-issuances/news-releases/2014/nr-occ-2014-157b.pdf.
22
     See Compl. ¶¶ 145-71.
23
  See, e.g., Credit Suisse AG, Consent Order, ¶¶ 3, 36-37 (N.Y. Dept. Fin. Servs. Nov. 13, 2017),
https://www.dfs.ny.gov/about/ea/ea171113.pdf; Compl. ¶¶ 145-71; Poynder Report ¶¶ 57-66.


                                                 21
sent to buy-side customers on a periodic basis.24 In reviewing the documents underlying the

Complaint, as well as the Poynder Report, we saw instances of traders working for Defendants

sharing customer-specific spread information.25 We have also reviewed examples where




79.       We understand that sharing such spread information is alleged to have led to an

agreement or an understanding that other Defendants should not quote narrower spreads, thus

allowing members of the conspiracy to extract higher transaction fees due to a reduction in

competition. Buy-side customers trading in a market in which Defendants had effectively

established floors on spreads and reduced price competition among dealers would suffer injury.

80.       In our review of the evidence, including the Poynder Report, we have seen that spread

information was exchanged among Defendants on a near-daily basis.27 However, Defendants did

not need to exchange information about spreads on every customer quote, or on every quote

involving certain classes of customers, to inflate the transaction costs of all customer trades

during the Class Period. As demonstrated in the empirical section of this Report, our analysis

shows that all or virtually all customers suffered increased transaction costs on at least one of

their trades during the Class Period.


24
     See Compl. ¶ 142.
25
     See, e.g., Compl. ¶¶ 150-52, 155, 158.
 See, e.g., Compl. ¶¶ 153-54, 156-57, 160-61, 163-65; Poynder report, ¶ 62 (discussing CS-
26

FXLIT-04998568 at 581; chat reflects



27
     See, e.g., Poynder Report, at ¶ 69; Compl. ¶¶139-71.

                                                  22
81.      Defendants’ alleged agreement to fix prices and acts in furtherance thereof would

increase transaction costs market-wide. Their coordinated exploitation of shared sensitive

competitive information including spreads, customer ID, volume and other information would

increase what economists call “adverse selection risk,” widening spreads across the FX market.

82.      Adverse selection arises from what economists have called “asymmetric information,”

that is, a situation in which a buyer and a seller do not have the same information. In the

financial markets context, adverse selection risk arises from the risk that market makers

unknowingly deal with traders who have superior information about future exchange rate

movements and thus will profit at the market maker’s expense. Market makers understand this

risk and set their bid-ask quotes to ensure that they will make enough profit when dealing with

uninformed traders to compensate for the losses they make when unknowingly dealing with

informed traders. As adverse selection risk increases, spreads widen in the market. This is a core

insight of academic market microstructure research: adverse selection risk causes spreads to

widen, thereby increasing trading costs in the FX market.28 Indeed, Bjønnes and Rime (2005)

find that approximately 80% of the spreads in the FX interdealer market is explained by adverse

selection risk.

83.      By sharing and exploiting sensitive competitive information on spreads, customer

inquiries, customer trades, customer order flow, and/or customer identities, Defendants increased

their own information advantage relative to other market participants, which in turn increased

adverse selection risk. Greater adverse selection risk then led to wider spreads, as we

demonstrate in the remainder of this section.

84.      Absent the sharing of sensitive competitive information, FX dealers at a Defendant bank


28
     See Lyons (1995), Yao (1998b), and Naranjo and Nimalendran (2000).

                                                 23
would have access to only their own order book and the order flow information of only their

bank. Sharing each other’s order flow information would have given Defendants foreknowledge

of the trading intentions and the actual trades of their competitors and their competitors’ buy-side

customers, and thus also of the direction and magnitude of broader market order flows.

85.    Access to their competitors’ order flow information would have given Defendants a

significant informational advantage over both buy-side customers and other non-conspirator

participants in the FX market. By trading on their superior shared information (perhaps on their

bank’s own account, when balancing their inventory holdings, or when front-running a customer

order), Defendants increased adverse selection risk in the FX market – that is, the risk of trading

against a Defendant bank that enjoyed an informational edge thanks to having access to other

Defendant banks’ sensitive competitive information and thereby seeing a larger share of market

activity and order flow.

86.    Thus, even absent explicit agreements to widen spreads on every trade, Defendants’

sharing and exploitation of shared sensitive competitive information necessarily increased

information asymmetry in the FX markets, which in turn increased the adverse selection risk

faced by every liquidity provider outside the conspiracy. Increased adverse selection risk in turn

would cause spreads to widen market-wide, as follows:

       a) When faced with increased adverse selection risk, some non-Defendant liquidity

           providers had rational incentives to drop out of the market by ceasing to offer quotes

           on anonymous electronic trading platforms such as EBS and Reuters.29 This in turn


29
  How would a non-Defendant liquidity provider figure out that adverse selection risk has
increased? In standard academic microstructure models, profit-maximizing liquidity providers
continuously update their beliefs about the degree of adverse selection they are facing in the
market at that time and set their spreads accordingly (see for example Kyle (1985) and Glosten
and Milgrom (1985)). The real-world counterpart to this updating is that liquidity providers

                                                24
             would have reduced both competition and liquidity on electronic platforms, two

             factors that otherwise keep spreads tight and moderate the price impact of a trade, all

             else equal. (Economists refer to this as an “extensive margin” effect.)

        b) Non-Defendant liquidity providers that decide to stay in the market despite increased

             adverse selection risk would have charged wider spreads on anonymous electronic

             trading platforms. They would do so to protect themselves against the increased

             adverse selection risk.30 (Economists refer to this as an “intensive margin” effect.)

        c) The Defendant banks understood that because of their agreement to fix FX prices

             through collusive exploitation of shared sensitive competitive information from their

             clients and their own trading books, their fellow cartel members possessed

             information about one another’s order flow and therefore had no incentive to offer
                                                                                                     31
             tighter spreads,

             The only reason to supply your competitor with such sensitive competitive

             information, and thereby increase your individual risk, is within the context of an

             agreement to not compete on price. Defendants are engaged in what economists call a

             repeated game. Any time a Defendant breaks the rules, other members of the

             conspiracy will learn this and the rule-breaker would be excluded from the conspiracy



monitor the profitability of their liquidity provision. If the informational playing field tilts against
them (for instance, as a result of sharing order flow information), it can be anticipated that their
profitability will fall. They will then adjust their quotes going forward.
30
  Non-Defendant liquidity providers would like to differentiate their pricing to protect against
counterparties they suspect have an informational edge, but because trading on electronic trading
platforms such as EBS and Reuters is anonymous, they cannot do so. As a result, they offer
wider spreads to every counterparty.
31

                                    UBS-ZINC-CIV-000112271 at 276; GS-FX-CIVIL-02033531,
at 532-33.

                                                  25
           for some period of time. Since Defendants stand to make significant profits from the

           sharing of private information, they have strong incentives to follow the rules.

87.    Wider spreads on anonymous electronic platforms such as EBS and Reuters would have

injured Class Members on all trading venues. First, Class Members trading anonymously on such

electronic platforms would have traded on these wider spreads and thus would have paid higher

transaction costs. Second, spreads on anonymous platforms such as EBS and Reuters, which

operate at the core of the interdealer market, would set reference prices for the FX market as a

whole. Defendants would not, all else being equal, trade at narrower spreads than those that they

faced to manage their own currency risk. Third, spreads charged on anonymous electronic

platforms constitute a significant part of FX dealers’ inventory management costs. Dealers,

including Defendants, would have passed on increased inventory costs in the form of wider buy-

side spreads (i.e., higher transaction fees for the service of providing liquidity to their buy-side

customers).

88.    In short, even if Class Members did not trade anonymously on electronic venues such as

EBS and Reuters, wider spreads on those venues resulting from the increased adverse selection

risk driven by Defendants’ agreement and conduct would necessarily have infected spreads on all

other venues, causing injury to all Class Members trading during the Class Period. Given their

extensive and ongoing trading activities, Defendants would have had reason to be aware of how

their collusive conduct would have had this effect.

89.    Note that here, too, it is not essential that Defendants exchanged sensitive competitive

information constantly or only intermittently throughout each trading day, so long as they did it

persistently during the Class Period. It is inherent in any collusive arrangement that non-

Defendant liquidity providers did not, and could not, know exactly when Defendants had access



                                                  26
to sensitive competitive information that gave them an edge. Non-Defendant liquidity providers

thus experienced a sustained increase in the risk of adverse selection, which would have

manifested itself in consistently wider spreads.32

90.      To assess this impact on Class Members, we use standard, widely-used econometric

techniques, as more fully described below, to calculate whether and to what extent Defendants’

agreement and conduct widened spreads relative to a world without such collusive behavior (the

“but-for” world). Our econometric estimates reported in the empirical sections of this report

provide confirming evidence of both the presence of increased adverse selection risk and its

impact on wider spreads. Our estimates of spread widening and class-wide impact are robust and

conservative, also as discussed further below.

VI.      DEFENDANTS’ ALLEGED COLLUSION RESULTED IN DAMAGES TO ALL
         OR VIRTUALLY ALL CLASS MEMBERS

         A. Our Economic Model for Estimating Damages

91.      Our economic model for estimating damages flows directly from the theory of harm we

have set out in Section V. The model offers common formulae to estimate individual and

aggregate damages due to artificially inflated spreads resulting from Defendants’ persistent,

systematic, and interconnected conspiracy to fix FX prices. The model is constructed on the

basis, at this writing, of approximately 86 million transactions produced by Defendants and third

parties (such as the two leading interdealer ECNs, EBS and Reuters, as well as Bloomberg, and

eventually the CME for futures transactions), and does not require Class Members to produce

data to support the model.

92.      Our estimation approach measures damages as an “overcharge” on each Class Member




32
     See Glosten and Milgrom (1985)

                                                 27
trade (i.e., the difference between the actual price and a suitable but-for price), with the same

economic methodology applied formulaically regardless of trade type, instrument, or trading

venue. Our measure of overcharges lends itself to aggregation (i) by Class Member (i.e., across

each Class Member’s trades with Defendants during the Class Period), to arrive at an estimate of

each Class Member’s total individual damage; and (ii) across the entire class (for all Class

Member trades with Defendants during the Class Period), to arrive at an estimate of aggregate

class-wide damages. Our approach is rooted in standard industry practice, academic literature,

and regulatory approaches.

          B. Trade Cost Analysis

93.       As noted at the outset, our model uses a common-factors analysis to demonstrate that the

conspiracy resulted in significant increases in FX spreads across the class. As mentioned above,

our estimation approach is based on TCA.33 TCA is widely used in academic research on FX, in

financial markets, and by regulators. Much of modern TCA goes back to Perold (1988), who

proposed measuring trading costs as the performance difference of two portfolios: the actual

portfolio as traded, and a hypothetical “paper” portfolio in which all trades are made at notional

or reference rates. This difference is often called the “implementation shortfall,” a term that

captures the notion that deviations from the paper portfolio’s hypothetical performance are due to

implementation costs; an alternative term is “slippage cost.”34

94.       Economically, slippage costs have two components: costs due to trading frictions and


33
     A standard academic reference on TCA is Collins and Fabozzi (1991).
34
  Perold (1988) originally proposed implementation shortfall as a portfolio-level measure: a
summary measure of trade cost for all trades. It is still used in this sense by “transition
managers” (asset managers who specialize in restructuring portfolios). Everywhere else,
implementation shortfall is usually thought of as a transaction-level measure, and it is in that
sense that we utilize it here.


                                                 28
costs due to nefarious behavior by parties involved in executing the trade.35 Trading frictions are

common factors that are always present in markets. They are a function of observable market

conditions, which in turn lend themselves to economic modelling and thus can be controlled for.

Nefarious behaviors, such as collusion among dealers or market makers, inflate slippage costs.

The essence of our approach to estimating damages is to compare the actual slippage cost on a

given trade to the but-for slippage cost that would have occurred in a but-for market in which

prices were not explicitly fixed and sensitive competitive information was not shared collusively

and exploited.

95.     At its simplest, a transaction-level implementation shortfall can be constructed as

follows:


      𝑖𝑚𝑝𝑙𝑒𝑚𝑒𝑛𝑡𝑎𝑡𝑖𝑜𝑛 𝑠ℎ𝑜𝑟𝑡𝑓𝑎𝑙𝑙 𝑜𝑛 𝑡𝑟𝑎𝑑𝑒 𝜏

                     𝑐𝑢𝑠𝑡𝑜𝑚𝑒𝑟 𝑝𝑟𝑖𝑐𝑒 𝑜𝑓 𝑡𝑟𝑎𝑑𝑒 𝜏 − 𝑏𝑒𝑛𝑐ℎ𝑚𝑎𝑟𝑘 𝑝𝑟𝑖𝑐𝑒                (𝑓𝑜𝑟 𝑏𝑢𝑦 𝑜𝑟𝑑𝑒𝑟𝑠)
                   ={
                      𝑏𝑒𝑛𝑐ℎ𝑚𝑎𝑟𝑘 𝑝𝑟𝑖𝑐𝑒 − 𝑐𝑢𝑠𝑡𝑜𝑚𝑒𝑟 𝑝𝑟𝑖𝑐𝑒 𝑜𝑓 𝑡𝑟𝑎𝑑𝑒 𝜏               (𝑓𝑜𝑟 𝑠𝑒𝑙𝑙 𝑜𝑟𝑑𝑒𝑟𝑠)



where customer price includes all spreads and markups the customer is charged on the trade and

reference price will be defined next.

96.     TCA distinguishes between “pre-trade” and “post-trade” reference prices. Pre-trade

reference prices are those that prevail in the market at the time an order comes in (sometimes




35
   More specifically, slippage costs include explicit costs and implicit costs. Explicit costs
include commissions (net of any rebates), “take fees” and liquidity rebates, and transactions
taxes. Implicit costs include the costs of interacting with the market (bid-ask spreads, price
impact), the effects of collusive behavior, opportunity costs associated with not completing
intended trades (such as failure of a limit order to execute), and costs associated with delays
(failure to fill the order immediately).


                                                 29
called “arrival price”). Post-trade reference prices are those that prevail in the market sometime

after the order is executed. For example, in the equities markets, a common pre-trade reference

price is the previous day’s closing price or the midpoint of the National Best Bid and Offer

(“NBBO”) at the time the order comes in; a common post-trade reference price is the next day’s

opening price or the NBBO midpoint five minutes after the trade was executed.36

97.       When using pre-trade reference prices, the resulting implementation shortfall measure is

called the “effective cost.” It is defined as follows:


            𝑒𝑓𝑓𝑒𝑐𝑡𝑖𝑣𝑒 𝑐𝑜𝑠𝑡 𝑜𝑓 𝑡𝑟𝑎𝑑𝑒 𝜏

                 𝑐𝑢𝑠𝑡𝑜𝑚𝑒𝑟 𝑝𝑟𝑖𝑐𝑒 𝑜𝑓 𝑡𝑟𝑎𝑑𝑒 𝜏 − 𝑝𝑟𝑒𝑣𝑎𝑖𝑙𝑖𝑛𝑔 𝑝𝑟𝑒-𝑡𝑟𝑎𝑑𝑒 𝑚𝑖𝑑𝑝𝑜𝑖𝑛𝑡             (𝑓𝑜𝑟 𝑏𝑢𝑦𝑠)
            ={
                 𝑝𝑟𝑒𝑣𝑎𝑖𝑙𝑖𝑛𝑔 𝑝𝑟𝑒-𝑡𝑟𝑎𝑑𝑒 𝑚𝑖𝑑𝑝𝑜𝑖𝑛𝑡 − 𝑐𝑢𝑠𝑡𝑜𝑚𝑒𝑟 𝑝𝑟𝑖𝑐𝑒 𝑜𝑓 𝑡𝑟𝑎𝑑𝑒 𝜏             (𝑓𝑜𝑟 𝑠𝑒𝑙𝑙𝑠)


where “prevailing” refers to an appropriate point in time before the execution time of the trade

(which we will discuss later). To illustrate the concept, suppose a customer submits a market

order to buy EUR1,000,000 with USD, the prevailing midpoint at the time the order is executed

is 1.1000, and the customer pays USD1,005,000. The effective cost on the trade then is $5,000

(0.0005, or 5 pips).

98.       As can be seen from these definitions, effective cost is usually (weakly) positive, except

in the (relatively rare) instances where a customer transacts at a better-than-midpoint price, for

example because the customer is in a position to act as a liquidity provider to a bank that is

“aggressing” (i.e., initiating the trade).

99.       Effective cost is not only used by academic scholars studying financial markets generally



36
     The five-minute-after approach is an SEC requirement in the equities markets.


                                                  30
and the FX market specifically,37 but it is also the preferred TCA measure of EU regulators.38

Using the effective cost approach in this case offers two advantages:

       a) The same approach can be used to estimate damages for spot trades and outright

           forward trades, by making an appropriate adjustment to the definition of the

           “prevailing price.” Specifically, for spot trades, the prevailing price is simply the

           midpoint of the top-of-book bid/ask on EBS or Reuters prior to the trade, 39 which

           acts as a market-wide reference price.40 For outright forwards, the prevailing price is

           simply the bid/ask midpoint prior to the trade adjusted up or down (as appropriate) by

           the forward points quoted for the same tenor (or length of the contract).41 Swaps –


37
   For an application to FX, see Mancini, Ranaldo, and Wrampelmeyer (2013). For applications
to other financial markets, see Keim and Madhavan (1998) and Hasbrouck (2009).
38
  This is clear from Annex VI to EU Regulation No. 1286/2014, which sets out the procedure
providers of financial products are to follow when computing trade costs on their customers’
orders. The regulation is based on “[t]he draft regulatory technical standards submitted to the
Commission by the European Banking Authority, the European Insurance and Occupational
Pensions Authority and the European Securities and Markets Authority (the ‘European
Supervisory Authorities’).” See https://eur-lex.europa.eu/legal-
content/EN/TXT/?uri=uriserv:OJ.L_.2017.100.01.0001.01.ENG
39
  Arbitrage ensures that midpoints are approximately the same at a given point in time
regardless of the data source used to obtain bid/ask data (i.e., whether data are obtained from
EBS, Reuters, or another ECN). If they were not, an arbitrage profit could be made by trading
across platforms.
40
   In financial markets, including the FX market, there are typically multiple quotes. “Top-of-the-
book” quotes are the best ones (highest for bids, lowest for asks) and are likely to be executed
first. We use data from EBS and Reuters to compute midpoint prices from top-of-the-book
quotes. EBS and Reuters have comprehensive data for currencies that are traded directly against
each other (principally, currency pairs involving the U.S. dollar or the euro), but not for what are
called cross pairs (such as GBP/JPY). Cross-pair reference prices can easily be constructed using
data from the relevant principal currency pairs. For example, to calculate the bid price for
GBP/JPY, one multiplies the bid prices for GBP/USD and USD/JPY, and likewise for the ask
price for GBP/JPY.
41
   Forward points, which are added to or subtracted from the spot rate, reflect the differential in
interest rates for the two currencies in a currency pair matched to the tenor (or length of time) in
the forward instrument. Generally, higher yielding currencies have negative forward points,

                                                 31
           being combinations of two outright forwards in opposite directions and with different

           maturities – are a little different, in that only the unbalanced portion is exposed to

           harm: if one leg is harmed, the other leg necessarily profits. The resulting net harm

           (or net profit) typically would be very small, and accordingly we will ignore it in our

           economic model for the time being, though our model can be used to estimate it at the

           merits stage (by netting off the effective costs of each swap’s individual legs).

       b) The same approach can be used to estimate damages for trades placed on different

           trading venues. While different trading venues (such as voice, SBPs, and ECNs) are

           subject to somewhat different microstructure arrangements (which are incorporated

           into our econometric modelling of damages), effective cost can be estimated for any

           trading venue as long as data are available for the price the customer paid and the

           prevailing reference price.

       C. Description of the Empirical Approach

100.   It follows from the theory of harm described in Section V that the but-for world is one in

which Defendants did not jointly agree to widen FX spreads or cause FX spreads to widen

through the sharing of sensitive competitive information, at the expense of buy-side customers

(i.e., a world without the collusive conduct described earlier).

101.   Our TCA damages approach answers the question, “What would customer i’s actual

trades have cost (in terms of effective costs) if they had been executed in a non-collusive market




while lower yielding currencies have positive forward points. This is because higher yielding
currencies are relatively more attractive and thus are less costly than owning a low yielding
currency. We obtain forward points from Bloomberg. Forward points on Bloomberg are quoted
for a set of standard tenors which varies across currency pairs. To the extent possible, we
interpolate forward points linearly for non-standard tenors (i.e., value dates between standard
tenors, so called “broken dates”).

                                                 32
environment instead?”

102.   To estimate the but-for effective cost of a given customer trade during the Class Period

(December 1, 2007 through December 31, 2013), we proceed first by identifying a “clean

period” in which the effects of collusion would be more limited or non-existent.

103.   Using Defendants’ transaction data, we have analyzed two alternative clean periods:

calendar years 2014 and 2015, and 2015 only, and present results for both. There are several

rationales for starting with 2014: by the beginning of that year, the majority of Defendants had

prohibited the use of inter-bank chats and closed down multi-party “chat rooms,”42 and a number

of the participants in the alleged conspiracy were suspended or terminated from their positions.43


42
  See Compl. ¶ 138 (“As a direct result of the numerous government investigations, Defendants
Barclays, Citigroup, Credit Suisse, Deutsche Bank, Goldman Sachs, JPMorgan, Morgan Stanley,
RBS, and UBS banned their traders from participating in multi-bank chat rooms.”); Daniel
Schäfer, Alice Ross and Philip Stafford, “Banks Ban Traders from Group Chat Rooms,”
FINANCIAL TIMES, Nov. 21, 2013, at https://www.ft.com/content/68c26cf6-52d5-11e3-a73e-
00144feabdc0 (“Several banks including Barclays, Citigroup, and Royal Bank of Scotland have
banned the use of most group chat rooms as global probes into alleged benchmark manipulations
drive a radical reform of trading floors.”)
43
   See Compl. ¶ 347 (noting that six Barclays traders were terminated in November 2013); ¶ 350
(noting that Rohan Ramchandani was terminated by Citi in November 2013); see, e.g., Gavin
Finch, “Barclays Said to Suspend Chief FX Dealer Ashton Amid Probe,” BLOOMBERG, Nov. 1,
2013, https://www.bloomberg.com/news/articles/2013-11-01/barclays-said-to-suspend-chief-fx-
dealer-chris-ashton-amid-probe (noting suspension of Barclays traders Christopher Ashton, Jack
Murray, and Mark Clark); “’The Cartel’: forex rigging probe eyes traders’ instant-messaging,”
SYDNEY MORNING HERALD, Oct. 31, 2013, https://www.smh.com.au/business/markets/the-
cartel-forex-rigging-probe-eyes-traders-instant-messaging-20131031-2wjb0.html (noting
placement of Citigroup’s Rohan Ramchandani, JPMorgan’s Richard Usher, and Standard
Chartered’s Matt Gardiner on leave); Duncan Mavin and Katie Martin, “Leave for Two Who
Helped Oversee U.K. Forex Trade,” WALL STREET JOURNAL, Oct. 30, 2013,
https://www.wsj.com/articles/citigroup-trader-on-leave-amid-currency-probe-1383167611; Sarah
Butcher and Florian Hamann, “Who Are Roger Boehler and Niall O’Riordan, the two senior
UBS traders allegedly dismissed in the latest scandal?,” EFINANCIALCAREERS.COM, Oct. 4, 2013,
https://news.efinancialcareers.com/uk-en/152405/who-are-roger-boehler-and-niall-oriordan-the-
two-senior-ubs-traders-allegedly-dismissed-in-the-latest-scandal (noting termination of UBS
traders Roger Boehler and Niall O’Riordan); see generally Compl. ¶345-66 (noting suspensions,
terminations, and departures of FX trading employees from late 2013 through 2014)


                                                33
However, to take account of the possibility that the effects of Defendants’ conspiracy had not

wholly dissipated by January 1, 2014, we have also estimated our model using a clean period

which starts at the beginning of 2015. Our preliminary damage estimates are consistent with a

tapering off of collusive activity in 2014: damages are greater when using 2015 as the clean

period than when using 2014-15 as the clean period.44

104.    Trades in the clean period are used to establish but-for effective costs. To impute the but-

for effective cost of a trade that was executed before the end of the conspiracy (what we will call

the “collusive period”), we use the effective cost of a trade with equivalent characteristics that

took place in the clean period. The term “equivalent characteristics” holds constant the salient

characteristics of the trade that have a potential bearing on its effective cost, as discussed earlier.

These include:

            1. order characteristics (e.g., which Defendant served as the counterparty, the FX

                 instrument involved, order size, trading platform, etc.);

            2. market conditions (e.g., liquidity and volatility at the time of the trade, time of

                 day, day of month, etc.); and

            3. customer characteristics (e.g., customer trading frequency, customer

                 sophistication, customer likelihood of being informed).



44
   Our methodology can easily handle other start dates, say July 1, 2014 or January 1, 2015, and
there are sufficient trade data available to use such later start dates. At the merits stage, we intend
to investigate which start date is most appropriate. For now, we note that even if our clean period
was contaminated with some persisting collusive effects, say in 2014, that would imply our clean
period TCA was overstated, so that we would be overstating the “but-for” TCA, and therefore
understating the difference between the “true” but-for price (one free of all collusive
contamination) and actual prices, or understating both class wide impact and damages. As noted
in the text, a comparison of our preliminary damage estimates between the two clean periods is
consistent with these suppositions. Accordingly, employing 2014 and 2015 as the clean period
represents a conservative approach to this clean period.

                                                  34
105.   For example, suppose the effective cost on a EUR/USD spot trade for $1 million

submitted in the clean period by an infrequent trader on a single-bank platform in average

liquidity and volatility conditions at 12 noon on the last day of the month was 6 pips. This

becomes the estimated but-for effective cost of a trade with equivalent characteristics executed in

the collusive period.

106.   Holding equivalent characteristics constant is achieved by means of regression analysis, a

method that is widely used by economists and statisticians (among others); the precise details of

the regression are provided below. Intuitively, we estimate a set of predictive regressions,

separately for spot and forward transactions, using data from the clean period only, in which the

actual effective cost on trade t by customer i in currency pair c is regressed on the economic

drivers of effective cost, grouped into the characteristics of the trade, market conditions, and

customer characteristics.

107.   The clean-period predictive regressions produce a set of regression coefficients for the

variables established by the regression to have a statistically significant effect on effective costs.

These clean-period regression coefficients are used to impute (that is, predict) the effective cost

of each trade in the collusive period, given its particular characteristics.

108.   For example, a positive clean-period regression coefficient for volatility tells us that

trades placed in more volatile market conditions have larger effective costs, and the magnitude of

the coefficient tells us how much larger their effective costs are. The imputation step takes this

positive relationship between volatility and effective costs into account and adjusts the predicted

but-for estimate of effective costs among trades in the collusive period accordingly. This ensures

that, say, collusive-period trades placed in more volatile market conditions are allowed to have

higher but-for effective costs as a simple result of the higher volatility prevailing when they were



                                                  35
placed.

109.      As noted, we estimate separate predictive regressions (of the same specification) for

effective costs on spot trades and outright forwards. Estimating separate regressions has two

advantages, one economic and the other practical. The economic advantage is that we do not

assume that the economic drivers of trade costs are the same across spot trades and outright

forwards. The practical advantage is that computing constraints resulting from the very large

number of trades in Defendants’ data productions prevent us from pooling the data into a single

predictive regression.

110.      Given an imputed but-for effective cost for each trade in the collusive period, damages

on that trade are calculated as follows:


                 Damages on trade = actual effective cost of trade − imputed but-for effective

                                        cost of a trade with ’s characteristics.

111.      Because effective cost can be expressed in monetary units (say, U.S. dollars), they can be

added up across all class-eligible trades by a given Class Member, to give an estimate of total

damages for that Class Member. They can also be aggregated across all class-eligible trades by

all Class Members, to give an estimate of aggregate damages for the class as a whole.

          D.     Formal Econometric Specification

112.      Formally, the procedure for estimating but-for effective costs and hence damages is as

follows. Without loss of generality, consider a purchase. Let 𝑃𝑖,𝜏 denote the price customer i paid

for a purchase of 𝑋𝑖,𝜏 units of currency c in trade 𝜏, placed during the collusive period, and let

𝑃𝜏𝐵𝑀 denote the prevailing reference price for trade 𝜏. (In the data, the reference price is the

EBS/Reuters mid-price just before the trade.) The effective cost of this trade is defined as the

difference between the trade price and the reference price, scaled by the trade price and

                                                  36
expressed in basis points:45

                                                 (𝑃𝑖,𝜏 − 𝑃𝜏𝐵𝑀 )
                           𝐸𝑓𝑓𝑒𝑐𝑡𝑖𝑣𝑒 𝑐𝑜𝑠𝑡𝑖,𝜏   =                ∗ 10,000.                         (1)
                                                       𝑃𝑖,𝜏

113.   Damage calculation proceeds in two steps. In the first step, we use data on all trades,

labeled t, by all customers i with Defendant banks during the clean period to regress

𝐸𝑓𝑓𝑒𝑐𝑡𝑖𝑣𝑒 𝑐𝑜𝑠𝑡𝑖,𝑡 on a set of control variables 𝑍𝑖,𝑡 (which identify the essential characteristics of

the trade, market conditions, and customer characteristics, all to be listed shortly):

                                𝐸𝑓𝑓𝑒𝑐𝑡𝑖𝑣𝑒 𝑐𝑜𝑠𝑡𝑖,𝑡 = 𝛼′𝑍𝑖,𝑡 + 𝑣𝑖,𝑡 ,
                                                                                                  (2)
where the vector 𝛼 measures the sensitivity of effective cost to each component of 𝑍𝑖,𝑡 and 𝑣𝑖,𝑡 is

the regression error term. The “but-for” effective cost of a Class Member’s collusive-period trade

𝜏 with characteristics 𝑍𝑖,𝜏 is given by

                                                  ∗
                                    𝐸𝑓𝑓𝑒𝑐𝑡𝑖𝑣𝑒 𝑐𝑜𝑠𝑡𝑖,𝜏 = 𝛼̂′𝑍𝑖,𝜏 ,
                                                                                                  (3)
where the vector 𝛼̂ contains the Ordinary Least Squares (“OLS”)46 regression coefficient

estimates obtained from the clean-period predictive regression (2), and the variables in 𝑍𝑖,𝜏 are

set to the values associated with the Class Member’s actual trade 𝜏 in the collusive period. As

discussed below, the estimated coefficients from this regression are statistically significant,

which allows us to reliably control for the effects of a collusive-period trade’s essential


45
  Effective costs are scaled to be measured in basis points (100ths of one percent) rather than in
pips to ensure that effective costs are comparable across currency pairs. For example, one pip is
smaller by a factor of 100 in EUR/USD than in EUR/JPY. It is mathematically straightforward to
convert effective costs that are measured in basis points into U.S. dollar amounts using standard
industry methods.
46
   OLS regressions are the most common form of regressions used by statisticians and
economists. As the term suggests, such regressions minimize the sum of the squared deviations
of the observations of the dependent variable (in this case, effective cost) from their estimated
values, taking into account the impacts of the independent variables (or the economic drivers of
effective cost here). See Wooldridge (2015).

                                                 37
characteristics, market conditions, and customer characteristics on effective costs. The statistical

precision of the predicted but-for effective cost in equation (3) can be assessed using the standard

formula for predictive regressions, namely:

                                         𝑠𝑖,𝜏 = 𝑠√1 + ℎ𝑖,𝜏 ,

where 𝑠𝑖,𝜏 denotes the standard error of the forecast (i.e., of the predicted but-for effective cost),

𝑠 denotes the root mean square error (RMSE) of the predictive regression (2), and ℎ𝑖,𝜏 =

               ′
𝑍𝑖,𝜏 (𝐙′ 𝐙)−1 𝑍𝑖,𝜏 is the diagonal element of the projection matrix corresponding to the Class

Member’s collusive-period trade 𝜏. Since smaller standard errors indicate greater statistical

precision, it is immediate that our predictive regression (2) will yield more precise estimates of

but-for effective costs (and hence of damages) the lower is RMSE.

114.   In the second step, we compute the difference between the actual effective cost of trade 𝜏

placed during the collusive period and the but-for effective cost predicted for that trade:

                                           𝐷𝑎𝑚𝑎𝑔𝑒𝑖,𝜏 =

                                                ∗
                                                         (𝑃𝑖,𝜏 − 𝑃𝜏𝐵𝑀 )                           (4)
         𝐸𝑓𝑓𝑒𝑐𝑡𝑖𝑣𝑒 𝑐𝑜𝑠𝑡𝑖,𝜏 − 𝐸𝑓𝑓𝑒𝑐𝑡𝑖𝑣𝑒      𝑐𝑜𝑠𝑡𝑖,𝜏   =(                ∗ 10,000) − 𝛼̂′𝑍𝑖,𝜏 .
                                                               𝑃𝑖,𝜏

115.   The damage in USD on the customer’s collusive-period trade 𝜏 equals

                                                      𝐷𝑎𝑚𝑎𝑔𝑒𝑖,𝜏    𝑈𝑆𝐷
                             𝐷𝑜𝑙𝑙𝑎𝑟 𝑑𝑎𝑚𝑎𝑔𝑒𝑖,𝜏 =                 ∗ 𝑋𝑖,𝜏 ,                          (5)
                                                       10,000
              𝑈𝑆𝐷
       where 𝑋𝑖,𝜏 is the USD value of the trade.47

116.   For each Class Member i, total dollar damages equal the sum of the dollar damage on all

its individual class-eligible trades 𝜏 completed during the collusive period:



47                                         𝑈𝑆𝐷
  In a trade involving the U.S. dollar, 𝑋𝑖,𝜏   equals the absolute value of the U.S. dollars bought
                                                    𝑈𝑆𝐷
or sold. In a trade not involving the U.S. dollar, 𝑋𝑖,𝜏  equals the U.S. dollar equivalent value of
the trade as translated for us by Plaintiffs’ Counsel’s industry experts, Velador.

                                                  38
                                                           𝐷𝑎𝑚𝑎𝑔𝑒𝑖,𝜏    𝑈𝑆𝐷
                        𝑇𝑜𝑡𝑎𝑙 𝑑𝑜𝑙𝑙𝑎𝑟 𝑑𝑎𝑚𝑎𝑔𝑒𝑖 = ∑                     ∗ 𝑋𝑖,𝜏 .
          55.                                               10,000                               (6)
                                                       𝜏

Note that total dollar damage in equation (6) nets off, for each individual Class Member, losses

on trades that were damaged from the collusive conduct against any excesses of estimated but-

for TCAs over actual TCAs. This is because 𝐷𝑎𝑚𝑎𝑔𝑒𝑖,𝜏 is allowed to take on both positive and

negative values in equation (6). The principal economic reason why 𝐷𝑎𝑚𝑎𝑔𝑒𝑖,𝜏 would be

negative is preferential treatment given by a Defendant to a customer because of the customer’s

size, trading volume, or importance to the bank, or because the bank is trying to attract the

customer’s order flow

                                      .48

117.     Aggregate damages for the entire class equal the sum of the total dollar damage suffered

by each Class Member i:

                         𝐴𝑔𝑔𝑟𝑒𝑔𝑎𝑡𝑒 𝑑𝑜𝑙𝑙𝑎𝑟 𝑑𝑎𝑚𝑎𝑔𝑒 𝑡𝑜 𝑡ℎ𝑒 𝑐𝑙𝑎𝑠𝑠 =
                                                                𝐷𝑎𝑚𝑎𝑔𝑒𝑖,𝜏      𝑈𝑆𝐷               (7)
                         ∑𝑖 𝑇𝑜𝑡𝑎𝑙 𝑑𝑜𝑙𝑙𝑎𝑟 𝑑𝑎𝑚𝑎𝑔𝑒𝑖 = ∑𝑖 ∑𝜏                    ∗ 𝑋𝑖,𝜏 .
                                                                  10,000

118.     Plaintiffs’ counsel have instructed us to consider a customer as having suffered injury if it

suffered positive damages in at least one of its trades. Formulaically, this corresponds to

𝐷𝑜𝑙𝑙𝑎𝑟 𝑑𝑎𝑚𝑎𝑔𝑒𝑖,𝜏 in equation (5) being greater than zero for at least one of customer i’s

collusive-period trades 𝜏.49

119.     The determinants of effective costs – the variables included in 𝑍𝑖,𝑡 in regression (2) – are



48
     See Altadonna Dep. at 122:22 to 123:23

49
  As a practical matter, this requires that individual trades be assigned to customers – a complex
task since the same customer can appear in a given Defendant bank’s data under multiple IDs
and since the same customer will trade under different IDs at different Defendant banks. The task
of assigning trades to customers is ongoing.

                                                  39
motivated by the academic literature on FX microstructure. The standard framework is taken

from Bjønnes et al. (2017), who model empirically the markups customers are charged by their

FX dealer. Their framework is directly relevant to the estimation of damages due to wider

spreads, since the half-spread the customer pays is a direct function of the customer-specific

markup added onto the interdealer half-spread.50 Bjønnes et al. decompose markups into three

components: compensation for the dealer’s operating costs, compensation for the dealer taking

inventory risk, and a customer-specific adjustment that reflects the customer’s sophistication and

value to the dealer. The variables capturing these components are discussed next; their precise

definitions are listed in Appendix D. Our regression estimates are tabulated in Appendix E.

120.     Operating costs include rent, IT, salaries and so on. These costs are fixed at the level of a

trade, meaning they do not vary with the size of the trade. As a result, larger trades are charged a

proportionately smaller markup to cover fixed costs, all else equal. Trade size is hence a

component of 𝑍𝑖,𝑡 in regression (2). Operating costs also include the cost of handling a trade.

Costs are higher for trades handled by a human than for an electronic trade, so 𝑍𝑖,𝑡 distinguishes

between human and electronic trades. Different banks have different cost structures, so 𝑍𝑖,𝑡

includes a set of indicator variables to allow for this. An important input cost to dealing banks is

the cost of the financial capital they put behind their trades (what is often called “funding

liquidity”). This is typically proxied for using the TED spread (the difference between the

interest rates on interbank loans and on short-term U.S. government debt).51

121.     Inventory risk, as noted earlier, increases with market volatility and uncertainty. We




50
   Bjønnes et al. focus on customer-specific markups because their dataset had a separate data
field for customer markup.
51
     See, for example, Garleanu and Pedersen (2011).

                                                  40
capture the effects of volatility and uncertainty using a range of variables:

       a) the standard deviation of the width of the EBS/Reuters top-of-the-book bid-ask

           spread measured second-by-second over the 60 minutes before the trade (greater

           uncertainty will be reflected in more volatile EBS/Reuters spreads);

       b) the standard deviation of the EBS/Reuters midpoint measured second-by-second over

           the 60 minutes before the trade (greater uncertainty will be reflected in more volatile

           exchange rates);

       c) the order flow imbalance, measured as the net sum of the aggregate amounts bought

           and the aggregate amounts sold by customers in this currency pair over the 60

           minutes before the trade (greater order flow imbalances indicate informed trading,

           which increases inventory risk);

       d) three drivers of FX liquidity: a widely used index of financial-market volatility called

           the VIX Index, a widely used index of market sentiment constructed by Malcolm

           Baker at Harvard University and Jeff Wurgler at New York University, and the

           monthly return on the MSCI World Index in the month of the transaction; and

       e) indicator variables for the currency pair in question (since liquidity varies greatly by

           currency pair) crossed with the hour of the day (since liquidity and hence inventory

           risk varies over the 24 hours of the trading day), and for the last trading day of the

           month (when liquidity tends to be higher).

122.   In addition, larger trades pose a greater inventory risk to the dealer, resulting in larger

spreads (see Ho and Stoll (1981)). This means that trade size has an ambiguous effect on spreads

overall: a negative effect on operating-cost grounds and a positive effect on inventory-risk

grounds.



                                                 41
123.   Customer-specific adjustments to spreads are the main focus of Bjønnes et al. (2017).

Bjønnes et al. argue that dealers vary their markups with a customer’s trading activity,

sophistication, and likelihood of being informed.

       a) Customers who trade more frequently are more profitable to a dealer, all else equal.

           Accordingly, 𝑍𝑖,𝑡 includes a measure of trading activity, measured as the fraction of

           trading days in the calendar year that the customer traded with this particular bank.

       b) More sophisticated customers are offered smaller markups (or else they will take their

           business elsewhere). Bjønnes et al. argue that sophisticated customers prefer trading

           via multi-bank platforms rather than over the phone (or indeed via a bank’s single-

           bank platform).52 This suggests two proxies for sophistication. First, an indicator for

           whether the customer’s particular trade 𝜏 reaches the bank via a multi-bank platform

           rather than the bank’s own electronic trading platform or over the phone. Second, the

           customer’s general tendency to trade via multi-bank platforms, measured as the

           fraction of the customer’s trading activity that comes to the bank via multi-bank

           platforms rather than some other way.

       c) Customers who are more likely to be informed will be offered wider markups if their

           information concerns near-term price moves (in which case the bank would lose

           money trading with them and so wants to deter them from trading) and narrower

           markups if their information concerns longer-term price moves (in which case the

           bank could make money by inferring their information from their order flow and so

           wants to attract their orders). Whether a customer is likely to be informed can be



52
   Single-bank platforms do not expose the order to competition by other banks and so will
attract wider markups, all else equal, something that sophisticated customers will tend to avoid.

                                                42
               proxied for using the fraction of its trades after which the price moves in a profitable

               direction (i.e., the extent to which the customer’s purchases predict future price rises

               and its sales predict future price falls).53

          E.       Selecting the Appropriate “Prevailing Price”

123.      To calculate actual and but-for effective costs, as described above, it is necessary to select

the appropriate “prevailing price” (i.e, the appropriate pre-trade midpoint between the top-of-the-

book bid and ask prices on EBS and Reuters).




124.      A standard way to deal with such data limitations in empirical analyses is to statistically

estimate the time lag between execution and booking, which we do in deriving our actual and

but-for effective costs. The statistical theory underlying the booking-lag estimation procedure is

summarized in Appendix F. The statistical estimation yields what statisticians call “consistent”

estimates of each Defendant’s booking lag for a set of currency pairs. In statistics, “consistency”

refers to the following desirable property of an estimator: as the number of observations grows

large, the estimate converges on the true value and thus is “unbiased” (not tilted in one direction

or the other). Given that the number of trades each Defendant has made available for analysis is

very large, our estimates of booking lags are hence the best unbiased estimates available.

125.      We apply the booking-lag estimation procedure to all trades that are flagged as voice

trades. For electronic trades, our current assumption

                               is that trades are booked virtually instantly after they are executed.

Thus, we currently measure the prevailing price as the midpoint of the top-of-the-book bid and


53
     See Anand et al. (2005).

                                                      43
ask from EBS and Reuters at the end of the full second prior to the booking time recorded in

Defendants’ data productions.

       F.      Continuing Refinement of Trade Database

126.   The data we are using to estimate damages have been provided to us by Velador

Associates. We have relied on Velador’s expertise in cleaning and consolidating Defendants’ data

and on their guidance in handling and interpreting these data. Velador have recommended a

number of validation checks and filters (described in the Poynder Declaration), all of which we

have adopted and implemented.

127.   The Class Member IDs have been provided to us by Ankura Consulting. We have relied

on Ankura’s work identifying and consolidating Class Members across Defendants’ disparate

datasets. We understand that this work is ongoing: not all Class Members have been assigned a

Class Member ID yet, and not all Class Member trades have been traced and consolidated to a

single Class Member ID.

128.   As instructed by counsel, we have removed transaction data at the WM/Reuters 4 P.M.

fix. For purposes of the merits phase of the case, we will remove, to the extent possible, trades at

other benchmark Fixes during the trading day (e.g., the 1:15 P.M. ECB Fix).

129.   For the preliminary purposes of this Declaration, Plaintiffs’ counsel have instructed us to

restrict our estimates of damages to trades that have been associated with Ankura-assigned Class

Member IDs that have a nexus to the United States. Counsel have defined a trade as having a

U.S. nexus if at least one of the following three conditions is met: the customer is domiciled in

the U.S., the customer traded into the United States, or the customer has a U.S. tax ID. Because

Ankura’s work in identifying Class Members, assigning them IDs, consolidating related legal

entities, and tracing trades to them is ongoing, our estimates are preliminary.

130.   Even after implementing the Velador filters,
                                                 44
131.    To deal with such data errors, we apply the so called “Hampel (1974) filter,” a commonly

used method in statistics for removing data errors, to Defendants’ trade data. In essence, this

filter identifies outliers with reference to surrounding trades executed in a suitable window

before and after the trade in question. Because currency pairs differ in the ranges within which

they normally trade (i.e., they have different volatilities), we apply the Hampel filter currency

pair by currency pair. We also apply it separately by spot trades and forward trades, since

forward rates need to be adjusted for differences in tenors before they can be compared to each

other to identify outliers.

132.    The Hampel filter process proceeds as follows. Take the time series of trade prices for a

given currency pair (say, EUR/USD) at all Defendant banks. For each trade, identify the 500

observations before that particular trade and the 500 observations after that particular trade.

Compute the median price for these 1,000 surrounding observations (i.e., excluding the trade in

question). For each of the 1,000 surrounding trades, we compute the absolute difference between

the trade price and the median price and compute the median of these absolute differences, which

in turn is used to calculate the Mean Absolute Deviation and obtain a robust estimate of the

standard deviation of prices. For any trade in question, the Hampel index value is the ratio of the

difference between its recorded price and the median price and the standard deviation (or set to

zero if the standard deviation is zero). We exclude trades with a Hampel index value greater than



                                                 45
5. That is, we exclude trades with recorded prices that are more than 5 standard deviations away

from the median price in the 1,000 surrounding trades.

133.    As noted earlier, we have estimated separate regressions of the form shown in equation

(2) for spot trades and for outright forward trades. In principle, our damages model in equations

(1) through (5) could be estimated jointly for these two components, but the very large data files

imply that computing hardware constraints quickly become binding. Step (6), aggregating

damages by customer, and step (7), aggregating damages for the entire class, can of course be

performed either for each of the two components separately or for both jointly. In other words, it

is possible to break out individual and aggregate damages on spot trades and on outright

forwards.

134.    To date, the data productions of the following 14 Defendants have been made available to

us: Barclays, BNP, Bank of America Merrill Lynch, BTMU, Citi, Credit Suisse, Deutsche Bank,

Goldman Sachs, HSBC, JP Morgan, Morgan Stanley, RBC, RBS, and UBS. These data

productions have been processed and cleaned by Velador, and it is the Velador data files that we

have relied upon. The data productions are of variable quality, and it is important to note that to

date,                                                                                    As a

result, we are at this time unable to estimate damages for Class Members on their trades with

UBS. We understand that Defendants Société Générale and Standard Chartered produced data in

late December 2017. The version of the trade data that we have used in our analysis does not yet

include the data from Defendants Société Générale and Standard Chartered to date. We anticipate

including data from these two Defendants in our analysis at the merits phase of this case. We also

anticipate that the addition of the data from UBS, Société Générale, and Standard Chartered will

not reduce our estimate of impact or reduce the robustness of our damages model. We do not



                                                 46
include data produced by BNP in the estimates reported here because

                                                      and there is no way to ensure that the

remaining transaction data are representative of all BNP’s transactions with Class Members.

        G.     Approach to Exchange-Traded Products

135.   As of the date of this Declaration, trade data for FX exchange-traded instruments have

not yet been made available to us.

136.   We understand that Plaintiffs’ counsel is in negotiations with the CME to obtain

pseudonymized futures trade data for most of the class period and the year following.

137.   Based on the characteristics of exchange-traded instruments and the ways they are traded,

our model of how Defendants’ conduct caused spreads to widen would be equally applicable to

such instruments. Accordingly, once we have been given access to pseudonymized futures trade

data from the CME, we will be able to opine on damages and class-wide impact on FX futures

contracts using our empirical model. Our model will then be able to reliably assess the

percentage of the Exchange Class that suffered injury, as well as to calculate the aggregate

damages on FX futures trades, using common formulae that apply equally to all Exchange Class

Members.

138.   Moreover, as long as Exchange Class Members provide their CME ID numbers when

making claims, our model will permit us to calculate their individual damages.

VII.   PRELIMINARY ESTIMATES OF CLASS-WIDE INJURY

139.   As noted at the outset, our approach to the questions of Class-Member injury and Class-

Member damages is “bottom-up”—that is, our TCA model estimates damages at the level of

each class-eligible trade in the Defendants’ data that took place during the Class Period, after

which we can aggregate trade-level damages for each unique Class Member and then across all

Class Members collectively.

                                                 47
140.    For the purposes of applying our economic model, we have limited our analysis to spot

and outright forward trades only (though we can expand it to swaps and FX futures at the merits

stage, as outlined earlier).

141.    At the time of writing, and based on Ankura’s mapping of customer IDs, we have

identified 59,371 Class Members with at least ten trades in Defendants’ data productions.

Collectively, these 59,371 Class Members have 85,994,441 usable and class-eligible spot and

outright forward trades during the Class Period in the 52 currency pairs listed in Appendix C. Of

the 59,371 Class Members, 57,444 have trades for which we can currently estimate damages.54

142.    Because Ankura’s and Velador’s work in identifying Class Members and linking class-

eligible trades to Class Member IDs is ongoing, the current dataset includes many instances

where the same Class Member’s trades have been assigned to different IDs or where a trade has

not yet been assigned to a Class Member ID. With the benefit of additional time, Ankura and

Velador should be able to assign the appropriate Class Member ID to all or virtually all trades

and combine trades that currently have different IDs but actually belong to the same Class

Member (e.g., because a Class Member traded under different names or through multiple

affiliates, or was coded differently in Defendants’ unique trade records).

143.    For the time being, however, the nature of the trade database makes it appear as if a large

number of would-be Class Members traded only once or a few times during the Class Period,

which is unlikely. This is confirmed by the fact that, according to Velador, some of the trades in

the database are for such small volumes that they were likely test trades – in other words, trades



54
  As discussed earlier, we do not as yet have reliable data for transactions involving the
following Defendants as counterparties: BNP, Société Générale, Standard Chartered, and UBS.
In addition, have been unable to include trades in USD/CNY, as neither EBS nor Reuters could
supply reference prices for this currency pair.

                                                48
often sent through an electronic venue to make sure the communication works.

144.    For the purposes of this report, we have excluded from our preliminary analysis all trades

linked with a Class Member ID that had fewer than 10 linked trades in the current version of the

database. We have done so to be conservative, minimizing the risk of wrongly attributing trades

to different identities that should in fact be consolidated. We expect that as trade data is

processed further, Ankura and Velador will eventually eliminate most instances of Class Member

IDs being linked with fewer than 10 class-eligible trades. Plaintiffs’ counsel have instructed us to

treat a Class Member as having been injured by Defendants’ collusive conduct if at least one of

its trades during the Class Period resulted in positive damages. We estimate that 99.7% of Class

Members were injured at least once, whether we use 2014-2015 or just 2015 as the clean

period.55

VIII. TESTING THE EMPIRICAL MODEL

145.    We have tested the robustness of our class-wide impact estimate in multiple ways, which

individually and collectively confirm its reliability.

146.    The estimated coefficients on the variables used in the regressions of TCA during the

clean period (for purposes of estimating “but-for” TCAs during the Class Period) have signs that

are consistent with what one would expect from the relevant academic literature. They also

exhibit high levels of statistical significance, which allows us to reliably control for the effects of

a trade’s essential characteristics, market conditions, and customer characteristics estimating but-

for effective costs.


55
  Based on our preliminary analysis, among the 99.7 percent of class members who were
damaged on at least one trade, it appears there may be class members who have suffered net
negative damages during the Class Period. If, after we have refined our estimates further, there
remain Class Members with negative damages for the Class Period, our analysis of the data will
be able to determine the identities of any such entities.

                                                  49
147.    As noted earlier, the fact that our preliminary estimate of aggregate damages using 2015

as the clean period is higher than the aggregate damages estimate using 2014-2015 as the clean

period is consistent with market participants gradually revising down their estimates of adverse

selection as the sharing of sensitive competitive information among Defendants ceased.

148.    Consistent with economic theory, we find that damages estimates are proportionately

larger for voice trades than for single-bank platform trades, which in turn have damages

estimates that are proportionately larger than those for multi-bank platform trades. Also

consistent with economic intuition, we find proportionately higher damages estimates in less

liquid currency pairs than in more liquid currency pairs.

149.    Finally, we find that average damages per customer and average damages per trade are

greater than zero, with each being statistically significant, which is consistent with the

propositions that prices were distorted by the price-fixing conspiracy and that Class Members

suffered as a result.

IX.     PRELIMINARY ESTIMATES OF INJURY FOR NAMED PLAINTIFFS

150.    At the time of writing, Ankura has linked 11 named Plaintiffs to Defendants’ trade data.

These eleven named Plaintiffs are:

        a) Aureus Currency Fund, L.P.;

        b) Employees’ Retirement System of Puerto Rico Electric Power Authority (“ERS-

            PREPA”);

        c) Fresno County Employees' Retirement Association (“FCERA”);

        d) Haverhill Retirement System;

        e) Oklahoma Firefighters Pension and Retirement System;

        f) State Boston Retirement System;

        g) The City of Philadelphia, Board of Pensions and Retirement;
                                                 50
       h) Tiberius OC Fund, Ltd.;

       i) UFCW;

       j) Value Recovery Fund LLC; and

       k) Employees' Retirement System of the Government of the Virgin Islands.

151.   We estimate that of the 11 named Plaintiffs for which the required data are available, all

11 have been damaged on at least one trade.

X.     ESTIMATING AGGREGATE DAMAGES

152.   Based on the model outlined above, we can use the data available to us calculate

aggregate damages, taking netting into account, once the data are further refined in the manner

already outlined. The main steps in the algorithm used to generate individual and aggregate

damages are described in Appendix G.

XI.    CONCLUSION

153.   We are asked to determine whether, assuming common proof exists of a conspiracy to fix

FX prices, all or virtually all OTC Class Members were impacted by that conspiracy; whether

that impact is capable of being demonstrated through common proof; and whether there is a

common methodology to calculate the aggregate antitrust damages to the classes in the aggregate

and whether damage to each injured Class Member can likewise be calculated.

154.   In carrying out this assignment, we have reviewed relevant documents and data already

described and listed in detail in Appendix H. We were specifically asked to assume the

definitions of the two classes and that Defendants engaged in the collusive conduct summarized

earlier during the Class Period defined in this matter.

155.   We have applied our collective expertise and research in financial markets and the FX

market in particular, prevailing economic theories of how financial markets are structured and

operate (collectively known as the study of market microstructure), and the widely accepted TCA

                                                 51
approach for estimating factors influencing transaction costs for spot and forward transactions in

the OTC Class in two different clean periods, using standard statistical and econometric

techniques.

156.   We have then applied the coefficients on the factors driving TCA during the clean period

to the Class Period to estimate “but-for” effective costs for each of the approximately 86 million

transactions for which we have usable data. By comparing the but-for effective costs to the actual

effective costs from the transactions database separately for spot and forward transactions, we

have been able to calculate which members of the OTC Class suffered injury (that is, paid higher

transactions costs than the “but-for” effective costs) on at least one trade during the Class Period.

157.   The result, which is robust and conservative for the reasons stated, is that 99.7 percent of

the members of the OTC Class suffered such injury.

158.   Our “bottom-up” methodology permits us to calculate damages to OTC Class Members

by trade and by customer.

159.   Based on the extensive sample of spot and forward trades used, it is our economic

judgment that the currently available data are sufficiently representative such that our

conclusions would remain unaffected when the model is applied to additional data productions

and to swap transactions.

160.   Similarly, with respect to the Exchange Class, once we have the relevant data from the

CME, we will be able to apply the same common methodology to estimate class-wide impact

and damages for FX futures transactions and thus for members of the Exchange Class.




                                                 52
Geir Høidal Bjønnes



May 31, 2018________________________________

Date




Alexander Ljungqvist



May 31, 2018___________________________________

Date




                                      53
APPENDIX A
                                    Geir HØIDAL Bjønnes

                                        Associate Professor
                                   BI Norwegian Business School
                                          Nydalsveien 37
                                             0484 Oslo
                                      Nationality: Norwegian
                                       Phone: +47 46410502
                                    e-mail: geir.bjonnes@bi.no



EDUCATION
     Dr. Polit in Economics (June 2001), The Norwegian School of Management and the University of
     Oslo.

              Dissertation: “Four Essays on the Market Microstructure of Financial Markets”.
              Advisors: Arne Jon Isachsen and Kristian Rydqvist

              Adjudication committee: Prof. Richard K. Lyons (UC Berkeley), Assoc. Prof. Bernt Arne
              Ødegaard (The Norwegian School of Management), Prof. Jan Tore Klovland (The
              Norwegian School of Economics and Business Administration)

       The Siviløkonom HAE degree in Economics (December 1996), The Norwegian School of
       Economics and Business Administration.

       Master of Management/Siviløkonom (December 1992), The Norwegian School of Management.


EMPLOYMENT

   Associate Professor, Finance Department, The Norwegian School of Management (2003-)

   Associate Dean (2017-), Bachelor of Finance, BI Norwegian Business School.

   Research Fellow, Stockholm Institute for Financial Research (2001-2003)

   Lecturer, Department of Economics, The Norwegian School of Management (2001)

   Research Fellow, Department of Economics, The Norwegian School of Management (1996-2000)

   Research Assistant, The Norwegian School of Management (1993).



FIELDS OF SPECIALIZATION

   Market Microstructure, Asset Pricing, Fixed Income, Treasury Auctions, International Finance




                                                  1
RESEARCH PAPERS

  “Price Discrimination and the Cost of Liquidity in OTC Markets”, 2017 (with Neophytos Kathitziotis
  and Carol Osler).

  “Zooming in and out: Are we capturing the whole picture when we measure arbitrage in currency
  markets?”, 2017 (with Iñaki Rodríguez Longarela).

  “Price Discovery in Two-Tier Markets”, (with Carol Osler and Dagfinn Rime), 2017.

  “Hva skjer med det nordiske kraftderivatmarkedet om aktørene ikke får stille sikkerhet gjennom
  bankgarantier?”, 2015, (with Jo Saakvitne), Magma, no. 8.

  “Price Discovery in fragmented electronic markets – The case of FX”, 2017 (with Neophytos Kathitziotis).

  “’Large’ vs. ‘Small’ Players: A Closer Look on the Dynamics of Speculative Attacks”, (with Steinar Holden,
  Dagfinn Rime and Haakon O.Aa. Solheim), 2014, Scandinavian Journal of Economics.

  “Models of Financial Return With Time-Varying Zero-Probability”, 2014 (with Sucarat and
  Grønneberg).

  Imperfect Competition in Uniform-Price Auctions (with Kristin Rydqvist), 2012.

  “Dealer Behavior and Trading Systems in Foreign Exchange Markets”, (with Dagfinn Rime), Journal
  of Financial Economics, feb., 2005.

  “Empirical Evidence on Algorithmic Trading: Strategies and Liquidity provision”, (with Kjell
  Jørgensen), prel. draft, 2011.

  “The impact of different players on the volume-volatility relation in the foreign exchange market”, (with Dagfinn
  Rime and Haakon Solheim), (an earlier version was presented at EFA), 2009.

  “Asymmetric information in the interbank foreign exchange market”, (with Dagfinn Rime and Carol Osler,
  2008) Working Paper, Norges Bank, nr. 25.

  “Winner's Curse in Treasury Auctions: Evidence from Norwegian Treasury Bill Auctions”, 2007.

  “Electronic FX Trading – influencing dealer behaviour?” (with Dagfinn Rime), e-FOREX, July 2004.

  “The Norwegian CO2-Infrastructure Initiative: The Economics and Socio-Economics of Using CO2
  for Enhanced Oil Recovery in the North Sea Basin”. Technology, Vol. 8, pp. 141 – 148. (Ed.)
  Moghissi, A.A., Cognizant Communication Corporation, NY, 2002.

  “Bidder Behavior in Uniform Price Auctions: Evidence from Norwegian Treasury Bond Auctions”,
  September 2001.

  “Customer Trading and Information in Foreign Exchange Markets”, (with Dagfinn Rime), September 2001.

  Four Essays on the Market Microstructure of Financial Markets, Series of Ph.D. Dissertations, no. 3,
  Norwegian School of Management, 2001.


                                                   2
  “Forventningsdannelse i futuresmarkeder for råolje og fyringsolje”, BETA (Scandinavian Journal of
  Business Research), no. 2, 1999.

  “Den store Gjettekonkurransen”, (with Arne Jon Isachsen and Svein Stoknes), Working Paper,
  Statistisk sentralbyrå, 1998.

  “Den store Gjettekonkurransen”, (with Arne Jon Isachsen and Svein Stoknes), Økonomiske Analyser,
  no. 9, s. 34-41, 1998.


WORK IN PROGRESS

  “Frontrunning”, (with Neophytos Kathitziotis and Jo Saakvitne).


MEDIA

  “Viktig valutalærepenge”, (with Pål Korsvold), Dagens Næringsliv, October 6, 2017.


BOOKS

  Finansiell Risikostyring (Financial Risk Management) (with Pål Korsvold), 2nd edition, Cappelen
  Damm Akademisk, 2017.

  Finansiell Risikostyring (with Pål Korsvold), Cappelen Damm Akademisk, 2012.

  Finansiell Risikostyring – oppgavebok (with Pål Korsvold), Cappelen Damm Akademisk, 2012.

  Globale Penger (Global Money), (with Arne Jon Isachsen), Gyldendal, 2004.

  Hjelper til Globale Penger (with Arne Jon Isachsen), Gyldendal, 2005.

  Valutamarkedet. Teknisk og fundamental analyse (The Foreign Exchange Market. Technical and
  Fundamental Analysis), (with Pål Haugerud), Ad Notam Gyldendal, 1994.


BOOK CHAPTERS

  “Volume and volatility in the FX market: Does it matter who you are?” (with Dagfinn Rime and
  Haakon O.Aa. Solheim), in Exchange Rate Modelling: Where do we Stand? (Paul De Grauwe, ed.),
  MIT Press, 2004. WP version (2003/7)

  “The Role of Foreign Speculators in Speculative Attacks. The Case of 1998,” (with Dagfinn Rime
  and Haakon O.Aa Solheim), in Recent Developments on Exchange Rates (Sandrine Lardic and
  Valérie Mignon, eds.), Palgrave, 2004.




                                                 3
PRESENTATIONS

  Infiniti 2016, Dublin “Price Discovery in fragmented electronic markets – The case of FX”, 2016 (with
  Neophytos Kathitziotis)

  FIBE, January 2016 (“Price Discrimination and the Cost of Liquidity in OTC Markets”)

  Brandeis University, September 2015 (“Price Discrimination and the Cost of Liquidity in OTC
  Markets”)

  Infiniti 2015, Lubliana (“Sources of Information Advantage in the Foreign Exchange Market”, (with
  Carol Osler and Dagfinn Rime)

  Kiel Workshop on International Finance, Kiel Institute for the World Economy, February 26-27, 2015
  (“The Cost of FX Liquidity: Empirical Tests of Competing Theories”)

  Kiel Institute for the World Economy, Financial Markets and Macroeconomic Activity, September
  18, 2014 (“The Cost of FX Liquidity: Empirical Tests of Competing Theories”)
  Infiniti 2014, Prato, June, (“The Cost of FX Liquidity: Empirical Tests of Competing Theories”)
  Department of Business and Economics, University of Southern Denmark, March 20, 2013 (“Sources
  of Information Advantage in the Foreign Exchange Market”)

  Infiniti 2011, Dublin (“Empirical Evidence on Algorithmic Trading: Strategies and Liquidity
  provision”)

  Microstructure Workshop, University of Leicester, 2009 (“Asymmetric information in the interbank
  foreign exchange market”).

  Infiniti 2009 , Dublin (“The impact of different players on the volume-volatility relation in the foreign
  exchange market”)

  Cass Business School, 3rd EMG Workshop on Microstructure of Financial Markets (2009), London
  (“Asymmetric information in the interbank foreign exchange market”).

  European Finance Association (EFA) (2007) (“The impact of different players on the volume-
  volatility relation in the foreign exchange market”)

  Infiniti 2008, Dublin.

  The Annual Market Microstructure Conference (2006) in Ottawa

  Queens University, Belfast (2006)

  SIFR Workshop on FX Microstructure (2003)

  LMG Workshop on FX Microstructure (2003)

  International Economic Association World Congress (2002) in Lisboa.

  Spring Meeting of Young Economists (SMYE) (2002) in Paris.



                                                   4
  CESifo Summer Institute (2002)

  Sveriges Riksbank (Central Bank of Sweden) (2002)

  Norwegian School of Economics and Business Administration (2002)

  Riksgjäldskontoret (Swedish National Debt Office) (2002)

  Stockholm School of Economics (2001)

  Aarhus Business School (2001)

  HEC Tulouse (2001)

  European Finance Association (EFA) Meeting (2001) in Barcelona

  European Finance Association (EFA) Meeting (2000) in London

  Econometric Society European Meeting (ESEM) (1999) in Santiago de Compostela

  Norwegian School of Management (1999)

  Norges Bank (Central Bank of Norway) (1998)




COURSES TAUGHT SINCE 2006

  Finans (Finance) (Bachelor), (2016 -)

  Finans 1 (Finance 1), Spring 2016

  Market Microstructure, doctoral course, Fall 2011

  Finansiell Strategi (Corporate Financial Managament), Executive Master of Management program,
  (2013 – ).

  Makroøkonomi og Finansielle markeder (Macroeconomics and Financial Markets), Executive Master
  of Management program, (2014 - ).

  Introduction to Asset Pricing, Fall 2011 (Msc)

  Risk Management, Spring 2012 (Msc)

  Investments, Msc, (2003 – 2010)

  Financial Investment Analysis (Bachelor)

  Investment Analysis (Bachelor)



                                                   5
  Finans 2 (2003 – 2010)

  Finansiell Strategi/Investering og Finansiering, Executive Master of Management, (2003 – 2010)

  Topics in Finance, Asset Pricing and Liquidity, doctoral course, 2009

  Corporate Finance 2, MBA, 2009

  Risk Management & Real Options, EMBA, 2009

  Financial Management (2007)

  Investment Analysis, (2006-2007)

  Plasseringsrådgiving/Globale Penger

  Risikostyring (KAN, seminar, with Pål Korsvold)

  Before 2006: Also Macroeconomics, Microeconomics, Fixed Income, Public Economics, International
  Economics and Finance.




MASTER OF MANAGEMENT PROGRAMS

  Responsible for Finansiell Strategi (Corporate Financial Management)

  Responsible for Makroøkonomi og Finansielle Markeder (Macroeconomics and Financial Markets)
  (shared responsibility with Erling Steigum)



REFEREE ACTIVITY

  Journal of Empirical Finance
  Journal of Money Credit and Banking
  Journal of Financial Markets
  Journal of International Money and Finance
  Journal of Banking and Finance
  European Journal of Finance
  European Finance Association



PROJECT MANAGEMENT

  Project Manager: “Market Microstructure of Financial Markets (October 1, 2014 – March 31, 2017)
  (Finansmarkedsfondet/The Finance Market Fund).




                                                  6
    Project Manager: “Market Microstructure of Financial Markets (July 1, 2004 – December 31, 2006)
    (The Finance Market Fund).


SUPERVISION PHD STUDENTS
   Siri Valseth 2006 – 2011
   Neophytos Kathitziotis (2013 - ) (University of Hamburg)


PARTICIPATION IN DOCTORAL COMITEES
  Espen Sirnes 2008
  Arash Aloosh, 2016


PARTICIPATION IN COMITEES
  Member of the committee: FIBE best paper award (for researchers below 40 years). The prize is by
  Cappelen Damm Akademisk, Gyldendal Akademisk og Fagbokforlaget. (2015 - 2017 )



PROFESSIONAL EXPERIENCE

Expert (Fagkyndig):

District court:

        Henjesand – Nordea: FX loan (16-208460TVI-SUMO)

        Schjødt-Fokus: Senior Bank Loans Linked Note (09-071335TVI-OTIR/02) (2010-2011)

        Tapper-Fokus: Senior Bank Loans Linked Note (Fokus)

        Tvete Holding-Fokus: Senior Bank Loans Linked Note (Fokus)

        Fund Management Group: FMG Protected Masternote (10-050925TVI-OTIR/04) (FMG, BN bank
        and Fokus)

The Court of Appeal:

        Arntsen de Besche: Terra (Claims regarding insurance) (ADEB-LEGAL.FID566709) (2016)

        Schjødt-Fokus: Senior Bank Loans Linked Note (Fokus) (2011)

Supreme Court: 2011-2012):

        Longvik-Storebrand: (2011/1053) (Storebrand) (HR-2012-00436-A)

        Schjødt-Fokus: Senior Bank Loans Linked Note (Fokus) (HR-2012-02382-A)




                                                  7
Owner and Chairman of the Board of Directors in Huser Forvaltning AS (2009-) (Social Services).

Owner and Chairman of the Board of Directors in Huser Trading AS (2014-).

Owner and Chairman of the Board of Directors in Huser Gårdsbarnehage AS (kindergarden) (2010-).

Owner and Chairman of the Board of Directors in Valutatrend AS (1993/1998-2011) (FX trading).
Executive manager and member of the Board of Directors (1993-97).

Chairman of the Board of Inn På Tunet Østfold (2007-2010): As Chairman of the Board I was
involved a project that should develop markets for suppliers of Social Services (“Inn På Tunet
tjenester”). Among other things, we developed a quality system based on EQUASS (European
Quality in Social Services). This project was in cooperation with Innovation Norway and County
Governor of Østfold.

Cost of capital in the insurance industry (2006) (The Norwegian Natural Perils
Pool/Naturskadefondet)

Investment strategy (2005) (Danske Capital)

Valuation of a CO2-Infrastructure (2002) (CO2 Norway)

Industrial use of natural gas in Norway, research project (1999-2000).

Valuation and raising capital for Stenerød Sjampinjong AS (agricultural company) (1997).

Valuation of Real Estate for Norske Liv AS (current name is Nordea Liv AS, insurance company,
consulting) (1996-97).

Risk management (foreign exchange, interest rate and price exposure) in SAS (airline company,
consulting) (1993-95).

Research Department of Norges Bank (visiting: 1998)




                                                8
APPENDIX B
                                   Alexander Ljungqvist
               NYU Stern School of Business – Finance Department & Salomon Center
                       44 West Fourth Street, #9-160, New York NY 10012
                            Tel: (212) 998-0304. Fax: (212) 995-4220
                                 e-mail: aljungqv@stern.nyu.edu
                              http://pages.stern.nyu.edu/~aljungqv/




ACADEMIC APPOINTMENTS
2018–present     STOCKHOLM SCHOOL OF ECONOMICS
                 Stefan Persson Family Chair in Entrepreneurial Finance (since 2018)
                 Professor in Financial Economics (since 2018)
2000–2018        STERN SCHOOL OF BUSINESS, NEW YORK UNIVERSITY (ON LEAVE)
                 Ira Rennert Chair in Finance and Entrepreneurship (2009–2018)
                 Professor of Finance (2008–2018)
                 Sidney Homer Director, NYU Salomon Center (2015–2018)
                 Director of Research, NYU Berkley Center for Entrepreneurship & Innovation (2005–
                 2014)
                 Research Professor of Finance (2007–2009)
                 Associate Professor (with tenure, 2005–2008)
                 Charles Schaefer Faculty Fellow (2003–2006)
                 Assistant Professor (2000–2005)
1995–2000        SAÏD BUSINESS SCHOOL, OXFORD UNIVERSITY
                 University Lecturer in Finance
                 Bankers Trust Fellow, Merton College, Oxford
2011–present     NATIONAL BUREAU OF ECONOMIC RESEARCH, BOSTON
                 Research Associate
1995–present     CENTRE FOR ECONOMIC POLICY RESEARCH, LONDON
                 Research Fellow (since 2005)
                 Research Affiliate (1995–2004)
2013–present     ASIAN BUREAU OF FINANCE AND ECONOMIC RESEARCH, SINGAPORE
                 Founding Senior Academic Fellow
2012–present     RESEARCH INSTITUTE OF INDUSTRIAL ECONOMICS, STOCKHOLM
                 Research Fellow

VISITING POSITIONS
2015–2018        Swedish House of Finance & Stockholm School of Economics
2015–2016        Sveriges Riksbank




                                                 1
2014–2016   Jockey Club Institute for Advanced Study, Hong Kong University of Science and
            Technology
2013        Harvard Business School
2010–2013   National University of Singapore, Business School
2010–2012   Federal Reserve Bank of New York, Research Department
2010        Tokyo University, Department of Economics
2009–2012   Cambridge University, Judge Business School
2007        Northwestern University, Kellogg School of Management
            London Business School, Entrepreneurship Department
            University of Sydney, Finance Department
2000        London Business School, Finance Department
1999        New York University, Stern School of Business

EDITORIAL BOARDS
2008–2014   Editor, Review of Financial Studies
2016–       Associate Editor, Review of Finance
2013–       Associate Editor, Journal of Financial Intermediation
2007–2008   Associate Editor, Review of Financial Studies

EDUCATION
1994–1995   D.Phil. in Economics, Nuffield College, Oxford University (awarded in 1996)
1992–1994   M.Phil. in Economics, Nuffield College, Oxford University
1989–1992   M.Sc. in Economics and Business, Lund University, Sweden
1989        Abitur, Wilhelm-Gymnasium, Hamburg, Germany

HONORS AND AWARDS
2018        Keynote speaker, Asian Finance Association meetings, Tokyo
            Keynote speaker, German Finance Association meetings, Trier
            Invited speaker, The Econometric Society, Shanghai
2017        Invited speaker, Asian FMA Conference, Taipei
            Invited speaker, 6th Annual Corporate Finance Conference, Exeter
2016        The Inaugural Henry Grunfeld Lecture, Chartered Institute of Bankers/Institute of
            Financial Services, London
            Nominated for “Professor of the Year” Award, NYU
            Keynote speaker, 29th Australasian Finance and Banking Conference
            Keynote speaker, Knut Wicksell Centre for Financial Studies
            Best Paper Award, MIT Asia Conference
2015        Mitsui Distinguished Visiting Scholar, University of Michigan
            Dean’s Lecture, City University London
            Johan & Jakob Söderberg Visiting Professor, Swedish House of Finance & Stockholm
            School of Economics
2014        Distinguished Public Lecture, Jockey Club Institute for Advanced Study, Hong Kong
            Emerald Citations of Excellence Award
            27th AFBC BlackRock Prize
            Award for the Best Paper in Asset Pricing, SFS Cavalcade
            Charles River Associates Award for the Best Paper on Corporate Finance, WFA



                                             2
       Keynote speaker, Frontiers in Finance Conference, Warwick University
       Fung Visiting Professor, Hong Kong University of Science and Technology
       IAS Visiting Professor, Jockey Club Institute for Advanced Study, Hong Kong
       Invited speaker, Asian FMA Conference, Tokyo
       Invited speaker, Finance Symposium, Hong Kong University of Science and
       Technology
       Invited speaker, Corporate Finance Conference, University of Minnesota
2013   Founding Senior Academic Fellow, Asian Bureau of Finance and Economic Research
       Rising Star of Finance Award
       Glucksman Award, NYU
2012   Keynote speaker, Coller Institute’s Private Equity Findings Symposium, London
       Keynote speaker, Singapore International Finance Conference
       Conference Chair, Asian Finance Association meetings, Taipei
       Opening keynote speaker, Asian Finance Association meetings, Taipei
       Dean’s Distinguished Speaker, The Hong Kong Polytechnic University
2011   Ewing Marion Kauffman Prize Medal for Distinguished Research in Entrepreneurship
       Research Associate, NBER
       Emerald Citations of Excellence Award
       Keynote speaker, Kauffman Foundation Symposium, Denver
       Keynote speaker, Asian Finance Association meetings, Macau
       Opening keynote speaker, Finance and Accounting Forum, Brisbane
       Keynote speaker, New Year’s Conference, WHU Otto Beisheim School of
       Management
       Sir Evelyn de Rothschild Fellow, Cambridge University
2010   Inaugural Sir Evelyn de Rothschild Lecture, Cambridge University
       Keynote speaker, EFM Symposium on Venture Capital, Montreal
       Sir Evelyn de Rothschild Fellow, Cambridge University
2009   Ira Rennert Endowed Chair in Finance and Entrepreneurship, NYU
       Argentum Best Paper Prize, European Finance Association meetings, Bergen
       Teaching Excellence Award, NYU
       Keynote speaker, Asian Finance Association meetings, Brisbane
       Keynote speaker, XVII Foro de Finanzas meetings, Madrid
       Sir Evelyn de Rothschild Fellow, Cambridge University
2008   Glucksman Award, NYU
       Best Paper Award in Financial Markets, FMA meetings, Dallas
2007   Research Professor of Finance, NYU
       Barclays Global Investors Prize for Best Paper, Sydney
       Glucksman Award, NYU
       FIRN Visitor, Australia
2005   Nominated for “Professor of the Year” Award, NYU
       Keynote speaker, Canadian Investment Review, Conference on Alternative
       Investments
       Research Fellow, CEPR
2004   Charles Schaefer Faculty Fellow, NYU
2003   Charles Schaefer Faculty Fellow, NYU
       Glucksman Award, NYU


                                       3
2002       CDC Award for Best Paper, NYU
           Glucksman Award, NYU
1998       Oxford University “Best MBA Elective Teacher” Award
1995       Research Affiliate, CEPR
1993       Royal Bank of Canada Award
1991       Jubilee-Scholar of the Lund Academic Society

SCHOLARSHIPS
1994       Nuffield College Third Year Scholarship, Oxford
           ESRC Research Award (for studies at Oxford)
1993       Dr. Marcus Wallenberg Scholarship (for studies at Oxford)
           Citibank Scholarship (for studies at Oxford)
1992       ESRC Studentship (declined)
           Dr. Marcus Wallenberg Scholarship (for studies at Oxford)
           Citibank Scholarship (for studies at Oxford)
1990       Dr. Marcus Wallenberg Scholarship (for studies at Oxford)
           Erik Nylander Scholarship (for studies at Lund University)
1989       Michael Hansen College Scholarship (for studies at Lund University)
           Erik Nylander Scholarship (for studies at Lund University)

SELECTED COMPETITIVE RESEARCH GRANTS
2017       Riksbankens Jubileumsfond (grant no. P17-0206:1, SEK 4.399 million)
           Jan Wallanders & Tom Hedelius stiftelse/Tore Browaldhs stiftelse (grant no. P2017-
           0159:1, SEK 3.0 million)
           Jan Wallanders & Tom Hedelius stiftelse/Tore Browaldhs stiftelse (grant no. P2017-
           0075:1, SEK 1.5 million)
           Jan Wallanders & Tom Hedelius stiftelse/Tore Browaldhs stiftelse (grant no. F17-
           0046:1, SEK 0.5 million)




                                           4
RESEARCH INTERESTS
    Corporate finance                                 Entrepreneurial finance
     capital structure                                private equity
     taxes                                            venture capital
     CEO ownership and compensation                   social networks
     boards of directors
     financing constraints                           Investment banking
     investment                                       initial public offerings
     behavioral corporate finance                     securities underwriting
                                                       analyst behavior
    Empirical asset pricing                            conflicts of interest
     testing asymmetric-information models            relationship banking
     liquidity
     limits to arbitrage                             Forensic finance



CITATIONS
Google Scholar citations                                                                  >11,600
Google Scholar h-index                                                                          38
Web of Science citations to my published papers http://www.researcherid.com/rid/F-5568-2011 >2,300
Web of Science citations to my working papers, chapters, and books                           >150
Web of Science h-index                                                                          25

PUBLISHED AND FORTHCOMING ARTICLES
    Back, K., P. Collin-Dufresne, V. Fos, T. Li, and A. Ljungqvist, 2018, “Activism, strategic trading,
     and liquidity”, Econometrica, forthcoming.
    Ljungqvist, A., L. Zhang, and L. Zuo, 2017, “Sharing risk with the government: How taxes affect
     corporate risk-taking”, Journal of Accounting Research 55, 669-707.
         Award for the Best Paper in Accounting, MIT Asia Conference, 2016.
    Ljungqvist, A., and W. Qian, 2016, “How constraining are limits to arbitrage?”, Review of Financial
     Studies 29, 1975-2028.
         Award for the Best Paper in Asset Pricing, SFS Cavalcade, 2014.
         BlackRock Prize for the Best Paper in Capital Markets, AFBC, 2014.
    Farre-Mensa, J., and A. Ljungqvist, 2016, “Do measures of financial constraints measure financial
     constraints?”, Review of Financial Studies 29, 271-308.
         Lead article.
    Heider, F., and A. Ljungqvist, 2015, “As certain as debt and taxes: Estimating the tax sensitivity of
     leverage from state tax changes”, Journal of Financial Economics 118, 684-712.
    Asker, J., J. Farre-Mensa, and A. Ljungqvist, 2015, “Corporate investment and stock market listing:
     A puzzle?”, Review of Financial Studies 28, 342-390.
    Balakrishnan, K., M. Billings, B. Kelly, and A. Ljungqvist, 2014, “Shaping liquidity: On the causal
     effects of voluntary disclosure”, Journal of Finance 69, 2237-2278.
         Glucksman Award for “Best Working Paper in Finance”, 2012/13, NYU.


                                                      5
   Hochberg, Y., A. Ljungqvist, and A. Vissing-Jørgensen, 2014, “Informational hold-up and
    performance persistence in venture capital”, Review of Financial Studies 27, 102-152.
        Argentum Best Paper Prize, EFA, 2009.
   Cornelli, F., Z. Kominek, and A. Ljungqvist, 2013, “Monitoring managers: Does it matter?”, Journal
    of Finance 68, 431-481.
   Kelly, B., and A. Ljungqvist, 2012, “Testing asymmetric-information asset pricing models”, Review
    of Financial Studies 25, 1366-1413.
   Asker, J., and A. Ljungqvist, 2010, “Competition and the structure of vertical relationships in capital
    markets”, Journal of Political Economy 118, 599-647.
   Hochberg, Y., A. Ljungqvist, and Y. Lu, 2010, “Networking as a barrier to entry and the competitive
    supply of venture capital”, Journal of Finance 65, 829-859.
   Ljungqvist, A., F. Marston, and W.J. Wilhelm, 2009, “Scaling the hierarchy: How and why
    investment banks compete for syndicate co-management appointments”, Review of Financial Studies
    22, 3977-4007.
   Ljungqvist, A., C. Malloy, and F. Marston, 2009, “Rewriting history”, Journal of Finance 64, 1935-
    1960.
        Glucksman Award for “Best Working Paper in Finance”, 2006/7, NYU.
   Ljungqvist, A., F. Marston, L. Starks, K. Wei, and H. Yan, 2007, “Conflicts of interest in sell-side
    research and the moderating role of institutional investors”, Journal of Financial Economics 85, 420-
    456.
   Chemla, G., M. Habib, and A. Ljungqvist, 2007, “An analysis of shareholder agreements”, Journal of
    the European Economic Association 5, 93-121.
   Hochberg, Y., A. Ljungqvist, and Y. Lu, 2007, “Whom you know matters: Venture capital networks
    and investment performance”, Journal of Finance 62, 251-301.
        2014 Emerald Citations of Excellence Award, recognizing the 35 most influential papers
        published in 300 management journals since 1999.
        2011 Emerald Citations of Excellence Award, recognizing the 50 most influential papers
        published in 300 management journals since 2007.
        Listed among the 25 most cited articles published in the Journal of Finance since 2004.
   Ljungqvist, A., V. Nanda, and R. Singh, 2006, “Hot markets, investor sentiment, and IPO pricing”,
    Journal of Business 79, 1667-1702.
        Glucksman Runner-Up Award for “Best Working Paper in Finance”, 2001/2, NYU.
        Lead article.
   Cornelli, F., D. Goldreich, and A. Ljungqvist, 2006, “Investor sentiment and pre-IPO markets”,
    Journal of Finance 61, 1187-1216.
   Ljungqvist, A., F. Marston, and W.J. Wilhelm, 2006, “Competing for securities underwriting
    mandates: Banking relationships and analyst recommendations”, Journal of Finance 61, 301-340.
   Habib, M. and A. Ljungqvist, 2005, “Firm value and managerial incentives: A stochastic frontier
    approach”, Journal of Business 78, 2053-2094.
        Lead article.


                                                     6
   Ljungqvist, A. and W.J. Wilhelm, 2005, “Does prospect theory explain IPO market behavior?”,
    Journal of Finance 60, 1759-1790.
   Benveniste, L.M., A. Ljungqvist, W.J. Wilhelm, and X. Yu, 2003, “Evidence of information
    spillovers in the production of investment banking services”, Journal of Finance 58, 577-608.
   Ljungqvist, A. and W.J. Wilhelm, 2003, “IPO pricing in the dot-com bubble”, Journal of Finance 58,
    723-752.
   Ljungqvist, A., T.J. Jenkinson, and W.J. Wilhelm, 2003, “Global integration of primary equity
    markets: The role of U.S. banks and U.S. investors”, Review of Financial Studies 16, 63-99.
        Reprinted in: Ritter, J.R. (ed.), Recent Developments in Corporate Finance, Edward Elgar (2005).
        Reprinted in: Madura, J. (ed.), Financial Markets, Vol. 1, Sage Publishing (2004).
   Ljungqvist, A. and W.J. Wilhelm, 2002, “IPO allocations: Discriminatory or discretionary?”, Journal
    of Financial Economics 65, 167-201.
        Lead article.
   Habib, M. and A. Ljungqvist, 2001, “Underpricing and entrepreneurial wealth losses in IPOs: Theory
    and evidence”, Review of Financial Studies 14, 433-458.
        Reprinted in: Biais, B. and M. Pagano (eds.), Readings in Financial Markets, Vol. 2, OUP (2001).
   Jenkinson, T.J. and A. Ljungqvist, 2001, “The role of hostile stakes in German corporate
    governance”, Journal of Corporate Finance 7, 397-446.
        Reprinted in: Ang, J.S, R.A.I. van Frederikslust, and S. Sudarsanam (eds.), Corporate
        Governance and Corporate Finance: A European Perspective, Routledge (2007).
   Habib, M. and A. Ljungqvist, 1998, Underpricing and IPO proceeds: A note, Economics Letters 61,
    381-383.
   Ljungqvist, A., 1997, “The pricing of initial public offerings—Further evidence from Germany”,
    European Economic Review 41, 1309-1320.

MONOGRAPHS, CHAPTERS AND OTHER PUBLICATIONS
Ljungqvist, A., 2012, “Disruptive innovation: Are stock exchanges under threat?”, in: Rethinking
     Financial Innovation, Geneva: World Economic Forum.
Brown, S.J., M. Kacperczyk, A. Ljungqvist, A. Lynch, L. Pedersen, and M. Richardson, 2009, “Hedge
     funds in the aftermath of the financial crisis”, in: V. Acharya and M. Richardson (eds.), Restoring
     Financial Stability: How to Repair a Failed System, Wiley.
Ljungqvist, A., 2007, “IPO underpricing”, in: B.E. Eckbo (ed.), Handbook of Corporate Finance, North-
     Holland.
Jenkinson, T.J. and A. Ljungqvist, 2001, Going public: The theory and evidence on how companies raise
      equity finance – Second revised edition, Oxford and New York: Oxford University Press.
      (Foreword by Jay Ritter)
Jenkinson, T.J. and A. Ljungqvist, 1996, Going public: The theory and evidence on how companies raise
      equity finance, Oxford and New York: Oxford University Press.




                                                    7
ACTIVE WORKING PAPERS
   “Busy directors: Strategic interaction and monitoring synergies” (with K. Raff). (Under review.)
   “What is a patent worth? Evidence from the U.S. patent ‘lottery’” (with J. Farre-Mensa and D.
    Hegde). NBER Working Paper No. 23268. (R&R for 2nd round.)
   “State capitalism vs. private enterprise” (with D. Chen, D. Jiang, H. Lu, and M. Zhou). NBER
    Working Paper No. 20930. (R&R for 2nd round.)
   “The incredible shrinking stock market: On the political economy consequences of excessive
    delistings” (with L. Persson and J. Tåg). NBER Working Paper No. 21909. (Under review)
   “To cut or not to cut? On the impact of corporate taxes on employment and income” (with M.
    Smolyansky). NBER Working Paper No. 20753.

EARLIER WORKING PAPERS
   “The bright side of patents” (with J. Farre-Mensa and D. Hegde). NBER Working Paper No. 21959.
   “Liquidity and governance” (with K. Back and T. Li). NBER Working Paper No. 19669.
       Charles River Associates Award for the Best Paper on Corporate Finance, WFA, 2014.
   “Managerial labor market frictions and corporate investment” (with A. Agrawal).
   “The investment behavior of buyout funds” (with M. Richardson and D. Wolfenzon). (R&R for 2nd
    round.)
       Barclays Global Investors Prize, 2007.
       Glucksman Honorable Mention Award for “Best Working Paper in Finance”, 2007/8, NYU.
   “The value of research” (with B. Kelly).
       Best Paper Award in Financial Markets, FMA, 2008.
   “The cash flow, return, and risk characteristics of private equity” (with M. Richardson). NBER
    Working Paper No. 9454.
   “Conflicts of interest and efficient contracting in IPOs”, CEPR Discussion Paper No. 4163.
       Glucksman Runner-Up Award for “Best Working Paper in Finance”, 2002/3, NYU.
   “On the decision to go public: Evidence from privately-held firms” (with E. Boehmer).
       CDC Award for “Best Working Paper in Finance”, 2002, NYU.




                                                    8
INVITED LECTURES AND KEYNOTES
2018 Keynote speaker, Asian Finance Association meetings, Tokyo
     Keynote speaker, German Finance Association meetings, Trier
     Invited lecture, The Econometric Society meetings, Shanghai
2017 Invited speaker, Asian FMA Conference, Taipei
     Invited speaker, 6th Annual Corporate Finance Conference, Exeter
2016 Inaugural Henry Grunfeld Lecture, Chartered Institute of Bankers/Institute of Financial Services,
     London
     Keynote speaker, 29th Australasian Finance and Banking conference, Sydney
     Keynote speaker, Knut Wicksell Centre for Financial Studies, Lund
2015 Dean’s Lecture, City University London
2014 Distinguished Public Lecture, Jockey Club Institute for Advanced Study, Hong Kong
     Keynote speaker, Frontiers in Finance Conference, Warwick
     Invited speaker, Asian FMA Conference, Tokyo
     Invited speaker, Finance Symposium, Hong Kong University of Science and Technology
     Invited speaker, Corporate Finance Conference, University of Minnesota
2012 Keynote speaker, Coller Institute’s Private Equity Findings Symposium, London
     Keynote speaker, Singapore International Finance Conference
     Opening keynote, Asian Finance Association meetings, Taipei
     Dean’s Distinguished Lecture, The Hong Kong Polytechnic University
2011 Keynote speaker, Asian Finance Association meetings, Macau
     Keynote speaker, Kauffman Foundation Symposium, Denver
     Keynote speaker, Finance & Accounting Forum, Brisbane
     Keynote speaker, New Year’s Conference, WHU Otto Beisheim School of Management
     Distinguished Lecture, NYUAD Institute, Abu Dhabi
2010 Inaugural Sir Evelyn de Rothschild Lecture, Cambridge University
     Keynote speaker, EFM Symposium on Entrepreneurial Finance & Venture Capital Markets,
     Montreal
2009 Keynote speaker, Asian Finance Association meetings, Brisbane
     Keynote speaker, XVII Foro de Finanzas, Spanish Finance Association (AEFIN) annual meetings,
     Madrid
2005 Keynote speaker, Canadian Investment Review (CIR) Conference on Alternative Investments,
     Monticello

CONFERENCE PRESENTATIONS
2018 Econometric Society, WFA, Global Corporate Governance Conference/Harvard
2017 AFA, Asian FMA, Exeter Corporate Governance Conference
2016 WFA (x2), Stanford University/Hoover Institution IP2 Conference, NBER/Universities,
     NBER/Productivity, SFS Cavalcade, Wharton Technology & Innovation Conference, MIT Asia
     Conference, China International Conference in Finance, AAA, LBS Private Equity Symposium




                                                   9
2015 AEA/AFE (joint session), AFA, UPenn-NYU Law & Finance Conference, NBER/China,
     NBER/Productivity, ABFER Conference, MIT Asia Conference, National Tax Association, NTU
     Accounting Research Symposium
2014 AFA, WFA (x3), NBER/Behavioral, EFA, SFS Cavalcade, FIRS Conference, UNC Tax
     Symposium, Minnesota Corporate Finance Conference, Asian FMA, China International
     Conference in Finance, ABFER Conference, 27th AFBC Conference
2013 AFA, NBER Summer Institute/Corporate, NBER Summer Institute/Entrepreneurship, NBER-JFE
     Conference on Capital Structure, NBER/Corporate Finance, EFA, Utah Winter Finance
     Conference, UNC-Duke Corporate Finance Conference, Adam Smith Conference, FIRS
     Conference, LBS Summer Symposium, China International Conference in Finance, University of
     Michigan Mitsui Finance Symposium, Rising Star Conference, Kauffman Entrepreneurship
     Conference, IDC Summer Finance Conference
2012 WFA, Utah Winter Conference, NBER Conference on Innovation & Entrepreneurship, 9th
     Corporate Finance Conference at Washington University, Five Star Conference
2011 FIRS Conference (x2)
2010 WFA, AFE, EFA, NBER/Entrepreneurship, Paris Spring Conference, 18th Mitsui Symposium at
     University of Michigan, LBS Private Equity Conference, 7th Corporate Finance Conference at
     Washington University
2009 WFA (x2), AFA, NBER/Summer Institute, EFA, Fourth CEPR-Bank of Italy Conference,
     National University of Singapore Corporate Governance Conference, INSEAD/Thailand
     Conference on Networks
2008 WFA, AFA, NBER/Private Equity, NBER/Entrepreneurship, Napa Conference, FMA, EFA
2007 AFA (x2), NBER/Private Equity, NBER/Behavioral Finance, 20th AFBC, LBS Entrepreneurship
     Conference
2006 NBER/Entrepreneurship, WFA, UNC-Duke/Corporate Finance Conference, Fourth EVI
     Conference (HBS), First RICAFE2 Conference
2005 NBER/Entrepreneurship, WFA (x2), AFA, ASSA, EFA, Third RICAFE Conference
2004 NBER/Corporate Finance, WFA (x2), AFA, Wharton-West VC Conference, FIRS Conference,
     Deutsche Bundesbank Spring Conference, Tuck/Corporate Finance Conference, Third EVI
     Conference, JFE Conference on Conflicts of Interest in Investment Banking
2003 NBER/Summer Institute, WFA (x2), NYSE/Stanford Conference (x2), EFA, First RICAFE
     Conference (x2)
2002 WFA, AFA, RFS Conference on Experimental Finance, Texas Finance Festival, Utah Winter
     Finance Conference, First EVI Conference (Yale)
2001 NYSE Conference
2000 WFA, NYSE/CEPR Conference on IPOs, CEPR/Gerzensee, EFA, ABN-Amro Conference on
     IPOs, EU/TMR Conference
1998 EFA, EU/TMR Conference, Wharton Conference on Raising Capital


                                               10
1997 EFA, European Corporate Governance Network, EU/TMR Conference, NYU Conference on
     Small Business Finance
1996 CEPR/Gerzensee, MFA, German Finance Association Conference, Humboldt-University IPO
     Conference
1995 CEPR/Gerzensee, EFA, EFMA, Nordic Doctoral Program in Economics
1994 German NSF Conference, Royal Economic Society
1993 EFA
1992 EIASM Workshop on Corporate Finance, LBS 5th European Foundation for Entrepreneurship
     Conference

ACADEMIC SEMINARS
2018 Insead; Oklahoma; LBS Accounting; Stockholm School of Economics; Lund University
2017 UT Austin; University of Mannheim; Purdue; NYU Accounting
2016 Cornell Tech; Dartmouth College; University of Amsterdam; Swedish House of Finance;
     University of Miami; University of Oxford; University of Exeter; University of Bristol
2015 Chicago Booth; University of Michigan; Ohio State; BI Norwegian Business School; NHH
     Bergen; Northeastern University; Melbourne University; ESMT; Baruch College
2014 Harvard Business School; Notre Dame; University of Vienna; NHH Bergen; Hong Kong
     Polytechnic University; HEC Paris; University of Queensland; Tokyo Institute of Technology;
     City University London; City University of Hong Kong; National Chengchi University; National
     Taiwan University
2013 Chicago Booth; MIT Sloan; Kellogg School; Harvard Business School (x2); University of
     Rochester; Board of Governors; University of North Carolina at Chapel Hill; University of
     Illinois, Urbana-Champaign; ESC Toulouse; Hong Kong University; National Chengchi
     University; National Taiwan University; Sveriges Riksbank
2012 University of Michigan; Carnegie Mellon University; Rice University; New York Fed; European
     Central Bank; McGill University; Shanghai Advanced Institute of Finance; SIFR; Stockholm
     Research Institute of Industrial Economics; Cambridge University; University of Queensland;
     Australian National University
2011 Wharton School; European Central Bank; Boston College; Emory University; University of
     Georgia; Temple University; HKUST; Toulouse University; Cambridge University; Australian
     National University; Singapore Management University; National Taiwan University
2010 NYU Economics; New York Fed; Indiana University; University of Texas, Dallas; Southern
     Methodist University; ESMT Berlin; Swedish School of Economics; Cambridge University;
     Tokyo University (x2); Tokyo Institute of Technology; Kyoto University; Hitotsubashi
     University; Nagoya University; National Taiwan University; Korean Advanced Institute of
     Science and Technology; Peking University; Nanyang Business School; National University of
     Singapore



                                                 11
2009 UC Berkeley; University of Zurich; Cambridge University (x2); Australian National University;
     National University of Singapore; Singapore Management University; Case Western Reserve
     University
2008 Columbia University; Cambridge University; University of Colorado; Sydney University;
     Monash University
2007 Stanford GSB (x2); Harvard Business School; Wharton School; University of Michigan;
     Washington University; University of Zurich; Tilburg University; American University;
     University of Queensland; Melbourne University; NYU Dean’s Lunch
2006 European Central Bank; Cornell University; University of Pittsburgh; CUNY Economics;
     NYU/Berkley; HKUST; Australian National University; Sydney University; University of New
     South Wales; University of Auckland; Simon Fraser University; University of Texas, Austin
2005 Stanford GSB; UC Berkeley; London Business School; University of British Columbia; University
     of Southern California; University of Maryland; University of Wisconsin-Madison; DePaul
     University/Chicago Federal Reserve Bank; University of Amsterdam; Erasmus University
     Rotterdam
2004 Chicago GSB; Cornell University; Yale School of Management; London School of Economics;
     Carnegie-Mellon University; Vanderbilt University Law School; Michigan State University;
     University of Virginia; HEC Paris
2003 Harvard Business School; Kellogg School; University of Minnesota; Tulane University; New
     York Fed; NYU Law School; University of Lisbon; Oxford University
2002 Columbia University; INSEAD; University of Florida; Georgetown University; Notre Dame
     University; Indiana University; Purdue University; Penn State University; University of Virginia;
     Rutgers University; Stockholm School of Economics; BI Norwegian Business School; Norwegian
     School of Economics; Oxford University; NYU/CDC Award Seminar
2001 Columbia University Law School; University of North Carolina at Chapel Hill; University of
     Wisconsin-Madison; Cambridge University; Toulouse University; Goethe University Frankfurt;
     University of Amsterdam; Tilburg University
2000 Duke University; Dartmouth College; London School of Economics; University of Warwick
1999 Columbia University; NYU; Oxford University; University of Vienna; University of Mannheim;
     University of Bristol; Boston College; Oxford University; University of Hamburg
1997 Stockholm School of Economics; Lund University; Humboldt-University Berlin; London Business
     School; Birkbeck College
1995 London School of Economics; University of Leeds; Lancaster University; Oxford University
1994 University of Illinois, Urbana-Champaign; Oxford University; Nuffield College; Lancaster
     University
1993 Humboldt-University Berlin
1992 Nuffield College




                                                  12
INDUSTRY TALKS
2017 Agenta; SEC-NYU Dialogue on Securities Market Regulation
2016 Analysis Group
2015 SEC; Norges Bank Investment Management; ASX; Danske Capital
2013 Knut Wicksell Centre for Financial Studies/IFN Policy Forum on “The Disappearing Stock
     Market”
2011 World Economic Forum, New York; South China Morning Post/HK Treasury Markets
     Association; two leading family offices; Nasdaq DRP
2010 Society of Quantitative Analysts; Development Bank of Japan; Norinchukin Bank, Tokyo
2009 EBRD
2007 AQR; SEC; Oppenheimer Funds
2001 NYSE
2000 SEC




                                               13
TEACHING EXPERIENCE
Executive       Executive MBA (NYU, 2009–2017)
                MS in Global Finance (NYU & HKUST, 2008–2015)
                Senior Management Program in Banking (Swiss Finance Institute, 2008–2013)
                Advanced Executive Program (Swiss Finance Institute, 2008)
                Open-enrolment & firm-specific courses in finance & economics (O|X|E|R|A, 1995–
                2000)

Ph.D.           Empirical Methods in Corporate Finance (NYU, 2006, 2008, 2012, 2014, 2016)
                Seminar in Empirical Corporate Finance (SHoF/Stockholm, 2016; NHH Bergen,
                2015; HKUST, 2014; Swiss Finance Institute, 2009; FIRN/Australia, 2007)
                NBER PhD Boot Camp (2011)
                Seminar in Entrepreneurial Finance (LBS, 2007)

MBA             New Venture Financing (NYU, since 2002)
                Venture Capital Financing (NYU, since 2016)
                Venture Capital and Private Equity (HBS, 2013)
                Entrepreneurial Finance (Oxford, LBS, NYU, 1998–2001)
                Valuation (Oxford, 1997)
Undergraduate   Entrepreneurial Finance (NYU, 2001–2005); Corporate Finance, Investments, Finance
                for Mathematicians, Microeconomics, IO, Introduction to Management (Oxford,
                1995–2000)

TEACHING AWARDS
2015-2016       Nominated for “Professor of the Year” Award, NYU Stern
2009            Teaching Excellence Award, NYU Stern
2004–2005       Nominated for “Professor of the Year” Award, NYU Stern
1997–1998       Students’ Award for Best Elective Teacher on the MBA Program, Oxford University




                                              14
EXTERNAL SERVICE
Sjätte AP Fonden      Board of Directors (2018–)
NASDAQ OMX            NASDAQ Listing Council (2011–2017)
mAbxience SA          Supervisory Board (2014–2016)
World Economic ForumCouncil of Experts overseeing “Alternative Investments 2020” project (2012–
                    2015)
                    Working group for “Rethinking Financial Innovation” project (2011–2012)
UK Dept. for Business,
Innovation & Skills    Panel of Experts, Review of UK Equity Markets (2013–2014)

PROFESSIONAL SERVICE
Directorships         Academic Director, Financial Management Association (2012–2014)
Nominating committees American Finance Association (2014–2015)
                      The Economics Nobel Prize (2016–)
External member       Research Funding Review Committee, Swiss Finance Institute (2012–2016)
                      Senior Promotions Review Committee, London Business School (2012–2013)
                      Various dissertation committees in finance and accounting, Columbia University
                      (Daniel Dorn; Jörg Rocholl, Erik Johanneson)
Conference chair      NYU Stern/NY Fed Conference on Financial Intermediation (annually since 2005)
                      Riksbanken Conference on Interconnected Financial Systems (2016)
                      IFN Conference on the Economics of Corporate Ownership (2015)
                      EFA (Track Chair, Financial Intermediation, 2011)
                      FMA (Track Chair, Corporate Finance, 2008, 2018)
                      EVI Conference on Entrepreneurship, Venture Capital, and IPOs (2003)
Program committees    NBER CF Meeting (Spring 2012), WFA (since 2007), AFA (2009, 2006), EFA
                      (since 2000), Utah Winter Finance Conference (2014), SFS Cavalcade (2011),
                      EVI Conference (2006, 2004, 2003), FMA (2008, 2004), Finance Down Under
                      (2011), ABN-Amro Conference (2000)
Discussant            Annual conferences: AFA, WFA, NBER/Entrepreneurship, NBER/Corporate
                      Finance, CEPR, EFA, ABFER, European Corporate Governance Network,
                      Global Corporate Governance Colloquia; One-off conferences: World
                      Bank/Entrepreneurship (2009), European Central Bank/Corporate Finance and
                      Monetary Policy (2006), Tuck/Corporate Finance (2004), RFS/Price Formation
                      (1999), (1997), EU/TMR Conference (1997)
External reviewer     All major finance and economics journals; some top accounting journals;
                      National Science Foundation; Social Sciences and Humanities Research Council
                      of Canada; Finland Distinguished Professor Program; Kauffman Foundation




                                                   15
UNIVERSITY SERVICE
New York University   Sidney Homer Director, NYU Salomon Center (2015–2018)
                      Research Director, NYU Berkley Center for Entrepreneurship (2005–2014)
                      Program Director for Alternative Investments, NYU Salomon Center (2009–
                      2014)
                      Program Director for Financial Institutions, NYU Salomon Center (2003–2009)
                      NYU Glucksman Institute prize committee (2010–2011)
                      Co-organizer, Friday finance brown-bag (2010–2015)
                      Co-organizer, Wednesday finance seminar (2003–2004)
                      Founding organizer, Monday finance brown-bag (2001–2004)
                      Seminar co-organizer, NYU Berkley Center for Entrepreneurship (2002, 2005–
                      2014)
                      Search Committee for Senior Faculty in Entrepreneurship (2003–2005)
                      Entrepreneurship Curriculum Committee (2006–)
                      Faculty Grievance Committee (2011-2014)
                      Junior-recruitment Chair (2008–2009)
                      PhD committees: Victoria Ivashina (HBS); David Ross (Columbia); Yang Lu
                      (chair; AQR); Bryan Kelly (co-chair; Chicago Booth); Joan Farre-Mensa (co-
                      chair; HBS); Michael Smolyansky (chair; Federal Reserve Board); James
                      Albertus (Carnegie-Mellon)
Oxford University     Public Examiner, Final Honour School of Economics & Management (1996–
                      2000)
                      Organizer, finance seminar (1996–2000)
                      Recruitment committees: Finance (1996–1999), Accounting (1995–1997)
                      Lecture list co-ordinator (1995–1998)
Merton College        Committee service: Governing Body; Finance; Investments; Academic policy;
                      Strategy; Development (1995–2000)




                                               16
APPENDIX C
                Glossary of Currency Pair Abbreviations


Currency Pair
                        Currency Pair
(Symbols)
AUD/CAD                 Australia Dollar/Canada Dollar
AUD/JPY                 Australia Dollar/Japan Yen
AUD/NZD                 Australia Dollar/New Zealand Dollar
AUD/USD                 Australia Dollar/United States Dollar
CAD/CHF                 Canada Dollar/Switzerland Franc
CAD/JPY                 Canada Dollar/Japan Yen
CHF/JPY                 Switzerland Franc/Japan Yen
EUR/AUD                 Euro/Australia Dollar
EUR/CAD                 Euro/Canada Dollar
EUR/CHF                 Euro/Switzerland Franc
EUR/CZK                 Euro/Czech Republic Koruna
EUR/DKK                 Euro/Denmark Krone
EUR/GBP                 Euro/Great Britain Pound
EUR/HUF                 Euro/Hungary Forint
EUR/ILS                 Euro/Israel Shekel
EUR/JPY                 Euro/Japan Yen
EUR/NOK                 Euro/Norway Kroner
EUR/NZD                 Euro/New Zealand Dollar
EUR/PLN                 Euro/Poland Zloty
EUR/RON                 Euro/Romania Leu
EUR/RUB                 Euro/Russia Ruble
EUR/SEK                 Euro/Sweden Krona
EUR/TRY                 Euro/Turkey Lira
EUR/USD                 Euro/United States Dollar
EUR/ZAR                 Euro/South Africa Rand
GBP/AUD                 Great Britain Pound/Australia Dollar
GBP/CAD                 Great Britain Pound/Canada Dollar
GBP/CHF                 Great Britain Pound/Switzerland Franc
GBP/JPY                 Great Britain Pound/Japan Yen
GBP/NZD                 Great Britain Pound/New Zealand Dollar
GBP/USD                 Great Britain Pound/United States Dollar
NZD/JPY                 New Zealand Dollar/Japan Yen
NZD/USD                 New Zealand Dollar/United States Dollar
USD/CAD                 United States Dollar/Canada Dollar
USD/CHF                 United States Dollar/Switzerland Franc
USD/CNH                 United States Dollar/China Yuan



                                     1
USD/CZK   United States Dollar/Czech Republic Koruna
USD/DKK   United States Dollar/Denmark Krone
USD/HKD   United States Dollar/Hong Kong Dollar
USD/HUF   United States Dollar/Hungary Forint
USD/ILS   United States Dollar/Israel Shekel
USD/INR   United States Dollar/India Rupee
USD/JPY   United States Dollar/Japan Yen
USD/MXN   United States Dollar/Mexico Peso
USD/NOK   United States Dollar/Norway Kroner
USD/PLN   United States Dollar/Poland Zloty
USD/RON   United States Dollar/Romania Leu
USD/RUB   United States Dollar/Russia Ruble
USD/SEK   United States Dollar/Sweden Kroner
USD/SGD   United States Dollar/Singapore Dollar
USD/TRY   United States Dollar/Turkey Lira
USD/ZAR   United States Dollar/South Africa Rand




                       2
APPENDIX D
Variable Definitions


The variables used in the regressions are defined as follows:
                                                                                       Name of file generating
  Variable                 Name in Stata           Definition       Source file name   source file




                                                                1
                                                               Name of file generating
Variable   Name in Stata   Definition       Source file name   source file




                                        2
APPENDIX E
Regression Tables for Clean Period = 2014-2015




                      4
5
6
Regression Tables for Clean Period = 2015




                   7
8
9
APPENDIX F
                           Booking Time Lag Estimation Procedure


       Suppose we have records of N trades of a particular currency pair. Buys and sells are

distributed evenly among the recorded trades. Each record i consists of a transaction price vi

and a time stamp ti. The trade is timestamped when it is entered into the electronic bookkeeping

system, a process called “booking” the trade. However, the researcher suspects that some time

elapses between the time a trade is executed and the time it is booked. In other words, the trades

are booked with a time lag.


       Suppose further that we have data for a time series p(t) of market midpoint prices of the

currency pair in question. Transactions take place at the market midprice plus/minus a markup.

The markup may vary from trade to trade but is believed to be zero on average, as there is a

roughly equal number of buys and sells in the transaction records.


       We model this situation by assuming that each trade i actually took place at time 𝑡𝑖 − 𝜃,

where 𝜃 is a non-negative parameter to be estimated from the data. We also assume that each

transaction took place at the prevailing market price plus a Gaussian white noise component (the

markup):


                                        𝑣𝑖 = 𝑝(𝑡𝑖 − 𝜃) + 𝜖


                                            𝜖~N(0, 𝜎 2 )


Further, we model the market midpoint price of the currency pair, 𝑝(𝑡), as a Brownian motion

𝐵𝑡 :


                                           𝑝(𝑡) = 𝜎𝐵𝑡 .

                                                 1
       To estimate θ, define for each i the pricing error ∆i (x):

                                       ∆𝑖 (𝑥) = 𝑣𝑖 − 𝑝(𝑡𝑖 − 𝑥)
                                                  = 𝑝(𝑡𝑖 − 𝜃) + 𝜖 − 𝑝(𝑡𝑖 − 𝑥)

                                                  = 𝜎(𝐵𝑡𝑖 −𝜃 − 𝐵𝑡𝑖 −𝑥 ) + 𝜖

                                                  ~N(0, 𝜎 2 |𝜃 − 𝑥| + 𝜎𝜖2 )

       It is clear that 𝐸[∆𝑖 (𝑥)] = 0 for all x. It is also clear that the variance of ∆𝑖 (𝑥) is at a

minimum when 𝑥 = 𝜃, so that


                                      𝜃 = arg min 𝐸[(∆𝑖 (𝑥))2 ]
                                                  𝑥



       We approximate the expectation by the sample mean, which gives the estimator 𝜃̂:

                                                      1
                                        𝜃̂: = arg min 𝑁 ∑𝑁
                                                         𝑖=1(∆𝑖 (𝑥))
                                                                     2
                                                                                                        (1)
                                                      𝑥



       The estimator 𝜃̂ is an extremum estimator, a class of estimators which are known to be

asymptotically consistent even under much weaker conditions than we have assumed here

(Newey and McFadden, 1994).




                                                      2
       The sum of N squared standard normal random variables is known to be chi-squared

distributed with N degrees of freedom (Abramowitz and Stegun, 1964, p. 940). It follows that for

a fixed x, the sum ∑𝑁          2
                    𝑖=1(∆𝑖 (𝑥)) is a scaled chi-square:



                                     ∑𝑁          2    2           2   2
                                      𝑖=1(∆𝑖 (𝑥)) = (𝜎 |𝜃 − 𝑥| + 𝜎𝜖 )𝜒𝑁                         (2)


       Equation (2) yields an analytical expression for the RMSE. This expression can be used

to develop confidence intervals and hypothesis testing for 𝜃̂, if desired.


       To estimate the time lag in equation (1), we use only data from the clean period, when the

alleged collusion is assumed to have ended. This ensures that we estimate each bank’s typical

booking time lag uncontaminated by the effects of the alleged collusive conduct.




                                                  3
4
APPENDIX G
Damages Estimation Algorithm




Step 1. Data cleaning
Step 2. Measuring effective costs on each trade
Step 3. Estimating conditional average effective costs in the but-for world
Step 4. Predicting but-for effective costs for the actual world
Step 5. Measuring damages per trade
Step 6. Aggregating damages by customer (across all her trades)
Step 7. Aggregating damages by class (across all customers), estimating class-wide impact




                                                  1
APPENDIX H
                                     Materials Consulted

We have consulted the following materials:

   Academic literature as listed in the bibliography in Appendix I

   Data assembled by EI

   Declaration of Hal J. Singer, Ph.D., In re Foreign Exchange Benchmark Rates Antitrust
    Litigation, 13-cv-7789-LGS (S.D.N.Y. May 31, 2018)

   Declaration of Robin Poynder, In re Foreign Exchange Benchmark Rates Antitrust
    Litigation, 13-cv-7789-LGS (S.D.N.Y. May 31, 2018)

   Expert Report of Robin Poynder – Chat Report, In re Foreign Exchange Benchmark Rates
    Antitrust Litigation, 13-cv-7789-LGS (S.D.N.Y. May 31, 2018)

   Defendants’ data productions

   Defendants’ data production as assembled and cleaned by Velador

   Forward points data from Bloomberg

   Quotes data from EBS and Reuters

   Third Consolidated Amended Class Action Complaint, In re Foreign Exchange Benchmark
    Rates Antitrust Litigation, 13-cv-7789-LGS (S.D.N.Y. June 3, 2016)




                                                1
APPENDIX I
Bibliography


Abramowitz, Milton, and Irene A Stegun, 1964, Handbook of Mathematical Functions: With
Formulas, Graphs, and Mathematical Tables, Vol. 55, Courier Corporation.

Admati, Anat, and Paul PfIeiderer, 1988, “A theory of intraday patterns: Volume and price
variability”, Review of Financial Studies 1, 3-40.

Amihud, Yakov, and Haim Mendelson, 1980, “Dealership market: Market-making with
inventory,” Journal of Financial Economics 8, 31-53.

Anand, Amber, Sugato Chakravarty, and Terrence Martel, 2005, “Empirical evidence on the
evolution of liquidity: Choice of market vs. limit orders by informed and uninformed traders”,
Journal of Financial Markets 8, 289-309.

Baker, Malcolm, and Jeff Wurgler, 2007, “Investor sentiment and the stock market”, Journal of
Economic Perspectives 21, 129-151.

Bank for International Settlements, 2016, “Triennial Central Bank Survey, Foreign Exchange
and Derivatives Market Activity in 2016”, B.I.S., Basel.

Batten, J., and R. Bhar, 1993, “Volume and volatility in yen futures markets: within and across
three different exchanges”, in: T. Bos and T. A. Fetherston (eds.), Advances in Pacific Basin
Financial Markets Vol. 1, JAI Press, Stamford.

Bernhardt, D., Vladimir Dvoracek, Eric Hughson, and Ingrid Werner, 2005, “Why do larger
orders receive discounts on the London Stock Exchange?”, Review of Financial Studies 18,
1343-1368.

Bessembinder, Hendrik, 1994, “Bid-ask spreads in the interbank foreign exchange markets”,
Journal Financial Economics 35, 317-348.

Bjønnes, Geir Høidal, and Neophytos Kathitziotis, 2016, “Price Discovery in fragmented
electronic markets – The case of FX”, Working Paper.

Bjønnes, Geir Høidal, Neophytos Kathitziotis, and Carol Osler, 2017, “Price discrimination in
OTC markets”, Working Paper.

Bjønnes, Geir Høidal, Carol Osler, and Dagfinn Rime, 2016, “Sources of information advantage
in the foreign exchange market”, Working Paper.

Bjønnes, Geir Høidal, and Dagfinn Rime, 2005, “Dealer behavior and trading systems in foreign
exchange markets”, Journal of Financial Economics 75, 571-605.

Bollerslev, Tim, and Michael Melvin, 1994, “Bid-ask spreads and volatility in the foreign
exchange market: an empirical analysis”, Journal of International Economics 36, 355-372.



                                                1
Cheung, Yin-Wong, and Clement Yuk-Pang Wong, 2000, “A survey of market practitioners’
views on exchange rate dynamics”, Journal of International Economics 51, 401-419.

Collins, Bruce M., and Frank J. Fabozzi, 1991, “A methodology for measuring transactions
costs”, Financial Analysts Journal 47, 27-36.

Cornell, Bradford, 1981, “The relationship between volume and price variability in futures
markets”, Journal of Futures Markets 1, 303-316.

Covrig, Vincentiu, and Michael T. Melvin, 2002, “Asymmetric information and price discovery
in the FX market: Does Tokyo know more about the yen?”, Journal of Empirical Finance 9,
271-285.

Danielsson, Jon, Richard Payne, and Jinhui Luo, 2011, “Exchange rate determination and inter-
market order flow effects”, European Journal of Finance 18, 823-840.

Duffie, Darrell, Nicolae Gârleanu, and Lasse Heje Pedersen, 2005, “Over-the-counter markets”,
Econometrica 73, 1815-1847.

Easley, David, Nicholas M. Kiefer, Maureen O’Hara, and Joseph B. Paperman, 1996, “Liquidity,
information, and infrequently traded stocks”, Journal of Finance 51, 1405-1436.

Easley, David, Maureen O’Hara, and P. S. Srinivas, 1998, “Option volume and stock prices:
Evidence on where informed traders trade”, Journal of Finance 53, 431-465.

Evans, Martin D.D., 2002, “FX trading and exchange rate dynamics”, Journal of Finance 57,
2405-2447.

Evans, Martin D.D., and Richard K. Lyons, 2002, “Order flow and exchange rate dynamics”,
Journal of Political Economy 110, 170-180.

Evans, Martin D.D., and Richard K. Lyons, 2005, “Meese-Rogoff redux: Micro-based exchange
rate forecasting,” American Economic Review, Papers and Proceedings 95, 405-414.

Evans, Martin D.D., and Richard K. Lyons, 2006, “Understanding order flow”, International
Journal of Finance and Economics 11, 2-23.

Fama, Eugene, 1965, “The behavior of stock market prices,” Journal of Business 38, 34-105.

French, Kenneth, and Richard Roll, 1986, “Stock return variance: The Aarrival of information
and the reaction of traders,” Journal of Financial Economics 17, 99-117.

Froot, Kenneth A., and Tarum Ramadorai, 2005, “Currency returns, intrinsic value, and
institutional-investor flows”, Journal of Finance 60, 1535-1566.

Garleanu, Nicolai B., and Lasse H. Pedersen, 2011, “Margin-based asset pricing and the law of
one price”, Review of Financial Studies 24, 1980-2022.

Glosten, Lawrence, and Paul Milgrom, 1985, “Bid, ask, and transaction prices in a specialist


                                               2
market with heterogeneously informed agents”, Journal of Financial Economics 14, 71-100.

Grammatikos, Theoharry, and Anthony Saunders, 1986, “Futures price variability: a test of
maturity and volume effects”, Journal of Business 59, 319-330.

Green, Richard C., Burton Hollifield, and Norman Schurhoff, 2007, “Financial intermediation
and the costs of trading in an opaque market”, Review of Financial Studies 20, 275-314.

Hampel F. R., 1974, “The influence curve and its role in robust estimation,” Journal of the
American Statistical Association 69, 382–393.

Harris, Lawrence, 1986, “Cross-security tests of the mixture of distributions hypothesis”,
Journal of Financial and Quantitative Analysis 21, 39-46.

Hartmann, Philipp, 1999, “Trading volumes and transaction costs in the foreign exchange
market”, Journal of Banking and Finance 23, 801-824.

Hasbrouck, Joel, 2009, “Trading costs and returns for U.S. equities: Estimating effective costs
from daily data”, Journal of Finance 64, 1445-1477.

Ho, Thomas S.Y., and Hans R. Stoll, 1981, “Optimal dealer pricing under transactions and return
uncertainty”, Journal of Financial Economics 9, 47-73.

Ho, Thomas S.Y., and Hans R. Stoll, 1983, “The dynamics of dealer markets under
competition,” Journal of Finance 38, 1053-1074.

Hortaçsu, Ali, and Jakub Kastl, 2012, “Valuing dealers’ informational advantage: A study of
Canadian Treasury auctions”, Econometrica 80, 2511-2542.

Huang, Roger D., and Ron W. Masulis, 1999, “FX spreads and dealer competition across the 24-
hour trading day”, Review of Financial Studies 12, 61-93.

Ito, Takatoshi, Richard K.Lyons, and Michael T. Melvin,, 1998, “Is there private information in
the FX market? The Tokyo experiment”, Journal of Finance 53, 1111-1130.

Jorion, Philippe, 1996, “Risk and turnover in the foreign exchange market”, in: Frankel, J.A., G.
Galli, and A. Giovannini (eds.), The Microstructure of Foreign Exchange Markets, University of
Chicago Press, Chicago.

Karnaukh, Nick, Angelo Ranaldo, and Paul Söderlind, 2015, “Understanding FX liquidity”,
Review of Financial Studies 28, 3073-3108.

Karpoff, Jonathan, 1987, “The relation between price changes and trading volume: a survey”,
Journal of Financial and Quantitative Analysis 22, 109-126.

Keim, Donald B., and Ananth Madhavan, 1998, “The cost of institutional equity trades”,
Financial Analysts Journal 54, 50-69.




                                                3
King, Michael R., Carol Osler, and Dagfinn Rime, 2011, “Foreign exchange market structure,
players and evolution”, Working Paper, Norges Bank.

Kyle, Albert, 1985, “Continuous auctions and insider trading”, Econometrica 53, 1315-1335.

Lagos, Ricardo, and Guillame Rocheteau, 2009, “Liquidity in asset markets with search
frictions”, Econometrica 77, 403-426.

Lyons, Richard K., 1995, “Tests of microstructural hypotheses in the foreign exchange market,”
Journal of Financial Economics 39, 321-351.

Lyons, Richard K., 2001, The Microstructure Approach to Exchange Rates, The MIT Press.

Madhavan, Ananth, and Seymour Smidt, 1991, “A Bayesian model of intraday specialist
pricing”, Journal of Financial Economics 30, 99-134.

Mancini, Loriano, Angelo Ranaldo, and Jan Wrampelmeyer, 2013, “Liquidity in the foreign
exchange market: Measurement, commonality, and risk premiums”, Journal of Finance 68,
1805-1841.

Menkhoff, Lukas, Lucio Sarno, and Maik Schmeling, 2016, “Information flows in foreign
exchange markets: Dissecting customer currency trades”, Journal of Finance 71, 601-634.

Moore, Michael J., and Richard Payne, 2011, “On the sources of private information in FX
markets”, Journal of Banking and Finance 35, 1250-1262.

Naik, Narayan Y., Anthony Neuberger, and S. Viswanathan, 1999, “Trade disclosure regulation
in markets with negotiated trades”, Review of Financial Studies 12, 873-900.

Naranjo, Andy, and M. Nimalendran, 2000, “Government intervention and adverse selection
costs in foreign exchange markets”, Review of Financial Studies 13, 453-477.

Newey, Whitney K., and Daniel McFadden, 1994, “Large sample estimation and hypothesis
testing,” Handbook of Econometrics, Vol. 4, 2111-2245.

O'Hara, Maureen, and George S. Oldfield, 1986, “The microeconomics of market making,”
Journal of Financial and Quantitative Analysis 21, 361-76.

Oldfield, George S., and Richard J. Rogalski, 1980, “A theory of common stock returns over
trading and non-trading periods,” Journal of Finance 35, 729-751.

Payne, Richard, 2003, “Informed trade in spot foreign exchange markets: An empirical
investigation”, Journal of International Economics 61, 307-329.

Richardson, Gordon, Stephan E. Sefcik, and Rex Thompson, 1987, “A test of dividend
irrelevance using volume reactions to a change in dividend policy”, Journal of Financial
Economics 17, 313-333.

Rime, Dagfinn, Lucio Sarno, and Elvira Sojli, 2010, “Exchange rates, order flow, and


                                               4
macroeconomic information”, Journal of International Economics 80, 72-88.

Stoll, Hans R., 1978, “The supply of dealer services in securities markets,” Journal of Finance
33, 1133-51.

Wooldrige, Jeffrey, 2015, Introductory Econometrics: A Modern Approach, South-Western
College Publishing.

Yao, Jian, 1998a, “Market making in the interbank foreign exchange market”, Working Paper
No. S-98-3, NYU Salomon Center.

Yao, Jian, 1998b, “Spread components and dealer profits in the interbank foreign exchange
market”, Working Paper No. S-98-4, NYU Salomon Center




                                                5
